     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 1 of 60


 1      DONALD SPECTER – 083925                       MICHAEL W. BIEN – 096891
        STEVEN FAMA – 099641                          JEFFREY L. BORNSTEIN – 099358
 2      MARGOT MENDELSON – 268583                     ERNEST GALVAN – 196065
        PRISON LAW OFFICE                             LISA ELLS – 243657
 3      1917 Fifth Street                             THOMAS NOLAN – 169692
        Berkeley, California 94710-1916               JENNY S. YELIN – 273601
 4      Telephone: (510) 280-2621                     MICHAEL S. NUNEZ – 280535
                                                      JESSICA WINTER – 294237
 5      CLAUDIA CENTER – 158255                       MARC J. SHINN-KRANTZ – 312968
        DISABILITY RIGHTS EDUCATION                   CARA E. TRAPANI – 313411
 6      AND DEFENSE FUND, INC.                        ALEXANDER GOURSE – 321631
        Ed Roberts Campus                             AMY XU – 330707
 7      3075 Adeline Street, Suite 210                ROSEN BIEN
        Berkeley, California 94703-2578               GALVAN & GRUNFELD LLP
 8      Telephone: (510) 644-2555                     101 Mission Street, Sixth Floor
                                                      San Francisco, California 94105-1738
 9                                                    Telephone: (415) 433-6830
10 Attorneys for Plaintiffs
11
12                                     UNITED STATES DISTRICT COURT
13                                     EASTERN DISTRICT OF CALIFORNIA
14
15 RALPH COLEMAN, et al.,                             Case No. 2:90-CV-00520-KJM-DB
16                       Plaintiffs,                  EXPERT DECLARATION OF
                                                      PABLO STEWART, M.D.
17                  v.                                REGARDING DEFENDANTS’
                                                      DELAYED TRANSFER OF CLASS
18 GAVIN NEWSOM, et al.,                              MEMBERS TO DSH INPATIENT
                                                      HOSPITALS
19                       Defendants.
                                                      Judge: Hon. Kimberly J. Mueller
20
21
22
23
24
25
26
27
28
      [3646336 3]

           EXPERT DECLARATION OF PABLO STEWART, M.D. RE: DEFENDANTS’ DELAYED TRANSFER OF
                            CLASS MEMBERS TO DSH INPATIENT HOSPITALS
     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 2 of 60


 1          I, Pablo Stewart, M.D., declare:
 2          1.    I am a board-certified psychiatrist and Clinical Professor in the Department
 3 of Psychiatry at the University of Hawaii, in Honolulu. My curriculum vitae is attached
 4 hereto as Exhibit A, which was Plaintiffs’ Exhibit P-100 for the October 23, 2020 trial.
 5          2.    I make this Declaration in support of Plaintiffs’ Closing Brief for the
 6 October 23, 2020 Department of State Hospitals Evidentiary Hearing. This Declaration
 7 sets forth in written form the testimony I would have provided live at the October 23, 2020
 8 hearing, had the Court permitted me to testify concerning the eleven patient records for
 9 individuals waiting for transfer to treatment units at the Department of State Hospital
10 (“DSH”) that I reviewed in the most detail. All eleven records were for individuals on the
11 CDCR waiting list of individuals accepted for DSH inpatient care, who were waiting to go
12 to one of the inpatient hospital programs at DSH.
13          3.    I have over 30 years of experience in correctional mental health care,
14 including serving as the courts’ expert in several class action cases challenging the
15 provision of mental health care to prisoners. After medical school, I completed my
16 psychiatric residency at the University of California, San Francisco in part as Primary
17 Therapist and Medical Consultant for the adult inpatient units at San Francisco General
18 Hospital and the San Francisco Veterans Affairs Medical Center, including service at the
19 VA’s Substance Abuse Inpatient Unit. During my residency, I also practiced at several
20 community health programs. Between 1986 and 1990, I was the Senior Attending
21 Psychiatrist for the Forensic Unit of UCSF, which was located at San Francisco General
22 Hospital. In that capacity, I had administrative and clinical responsibility for a 12-bed
23 maximum-security psychiatric ward and worked as the liaison with the Jail Psychiatric
24 Services of the City and County of San Francisco. Between August 1988 and December
25 1989, I was the Director of Forensic Psychiatric Services for the City and County of San
26 Francisco. In that capacity, I had administrative and clinical oversight responsibility for
27 the psychiatric care provided to the inmate population in San Francisco at both the county
28 jails and in the locked inpatient treatment unit at San Francisco General Hospital.
   [3646336 3]
                                                  1
        EXPERT DECLARATION OF PABLO STEWART, M.D. RE: DEFENDANTS’ DELAYED TRANSFER OF
                         CLASS MEMBERS TO DSH INPATIENT HOSPITALS
     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 3 of 60


 1          4.    From 1990 through 1996, I served in various medical leadership posts at the
 2 Department of Veterans Affairs Medical Center, San Francisco, including serving as Chief
 3 of the Substance Abuse Inpatient Unit, as Chief of the Intensive Psychiatric Community
 4 Care Program, focusing on services for homeless veterans, and as Medical Director of the
 5 VA’s Comprehensive Homeless Center.
 6          5.    From 1996 to the present, I have served as a psychiatric consultant to
 7 governmental and private agencies on a variety of psychiatric, forensic, substance abuse
 8 and organizational issues, with a focus on correctional psychiatry. I have served as a
 9 psychiatric expert or consultant to various federal courts, the United States Department of
10 Justice, and other organizations evaluating the provision of mental health treatment and
11 implementing remedial decrees covering the provision of mental health care in correctional
12 institutions. Beginning in May 2016, and continuing in the present, I am serving as the
13 court-appointed monitor in Rasho v. Baldwin, No. 1:07-CV-1298 (C.D. Ill.), a class action
14 case concerning mental health care in the Illinois Department of Corrections.
15          6.    I have submitted a number of declarations in connection with this case that
16 opine on the adequacy of the mental health care in the CDCR and in DSH facilities. I have
17 conducted numerous tours of CDCR prisons, including DSH units in those prisons, in the
18 last 25 years. My first experience with the CDCR was in the mid-1990s, when I spent
19 several years monitoring mental health care at California Medical Facility (“CMF”), a
20 CDCR prison in Vacaville, California, as a court expert for Judge Karlton in the Gates v.
21 Deukmejian case. During those years, two of the main inpatient programs for CDCR
22 prisoners were operated at CMF by the Department of Mental Health, and CDCR patients
23 who needed intermediate inpatient care would also be sent to Atascadero State Hospital, a
24 DSH facility, similar to today. However, there are now numerous inpatient programs at
25 higher custody levels than ASH operated by the CDCR inside its own prisons.
26          7.    In 2013, I toured six CDCR prisons as Plaintiffs’ expert witness in opposing
27 the termination motion filed by Defendants in this matter. I also provided several
28 declarations and gave testimony in several live hearings before Judge Karlton in support of
   [3646336 3]
                                                 2
      EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                              OF CLASS MEMBERS TO DSH HOSPITALS
     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 4 of 60


 1 subsequent enforcement motions filed by Plaintiffs later in 2013, after the termination
 2 motion was denied, including an enforcement motion about the quality of care in DSH
 3 programs, which at the time included programs like the Psychiatric Inpatient Program
 4 (“PIP”) at Salinas Valley State Prison (“SVSP”). I also testified on behalf of the Plaintiffs
 5 in the overcrowding proceedings that took place in this case starting in approximately
 6 2007. In the overcrowding and termination phases of this case alone, I have spoken with
 7 well over 150 CDCR inmate patients, toured numerous prisons, and reviewed scores of
 8 inmate patient medical and custody records in the CDCR. The following docket orders
 9 reflect my past testimony to this Court: ECF No. 3317-1 (testimony on 11/18/08 regarding
10 overcrowding); ECF No. 3396-1 (testimony on 12/11/08 regarding overcrowding); ECF
11 No. 4663 (testimony on 6/20/13 regarding DSH treatment enforcement motion); ECF No.
12 4873 (testimony on 10/16/13 re: enforcement motion seeking creation of SQ Inpatient
13 Program for death row patients); ECF No. 4949 (testimony on 12/5/13 in Plaintiffs’
14 enforcement motion regarding ASU and use of force).
15          8.     My publications and presentations address a broad range of treatment and
16 assessment problems for mentally ill patients in both community and institutional settings.
17 My CV at Exhibit A lists presentations and publications I have authored at pages 12
18 through 25.
19          9.     In preparing this report, I reviewed the most recent treatment plans,
20 including a psychiatrist medication review done at the time of each treatment plan, for all
21 55 patients on the CDCR list of patients awaiting transfer to DSH. See Ex. P-093. Of
22 particular relevance to this report, I then selected 11 individual cases from that list for
23 more detailed review. I was provided comprehensive medical records for those 11
24 individuals, including all of their mental health treatment records in the CDCR electronic
25 medical records, for the period from two months prior to their referral to DSH, until the
26 week before the October 23, 2020 hearing. Using the numeric code to protect patient
27 confidentiality, which Plaintiffs’ counsel has shared with Defendants, I closely reviewed
28 the records for these eleven patients, whose situation I review in detail below: Patient 3,
   [3646336 3]
                                                 3
      EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                              OF CLASS MEMBERS TO DSH HOSPITALS
     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 5 of 60


 1 Patient 7, Patient 10, Patient 11, Patient 15, Patient 16, Patient 24, Patient 28, Patient 38,
 2 Patient 39, and Patient 52. I also reviewed the Coleman Special Master’s two most recent
 3 reports about inpatient care in the CDCR and in DSH. See Exs. P-068 (ECF No. 6579),
 4 P-069 (ECF No. 5894).
 5          10.   In preparing my opinion before the trial, I also reviewed the most recent
 6 treatment plans for all 55 patients on the CDCR list of patients approved for and waiting
 7 for admission to DSH hospital programs. I also reviewed Plaintiffs’ Exhibit P-102, which
 8 is a chart summarizing some key clinical facts in the records I reviewed for the 55 cases on
 9 Defendants’ waiting list for transfer to DSH programs.
10        THE ELEVEN INDIVIDUAL CASES THAT I REVIEWED IN DEPTH
        DEMONSTRATE THE SIGNIFICANT HARM TO CLASS MEMBERS FROM
11       DELAYED TRANSFERS TO DSH INPATIENT HOSPITAL PROGRAMS
12          11.   My review of the treatment plans and current medication records for the 55
13 individuals on CDCR’s waiting list for transfer to DSH hospital programs just prior to the
14 hearing led me to some general conclusions, which I testified about during the October 23,
15 2020 hearing. First, the treatment plans and medication records for these patients led me
16 to conclude that they were appropriate cases for transfer to DSH, and that they were
17 appropriately accepted for treatment in DSH hospital programs, including at Atascadero
18 State Hospital (“ASH”), Patton State Hospital (“PSH”), and Coalinga State Hospital
19 (“CSH”). Second, based on these treatment plans and medication records, I concluded
20 that, as a whole, this group of patients had serious issues that required prompt transfer to
21 inpatient hospital level of care. Third, based on their treatment needs, their medication
22 issues, and their serious diagnoses and serious diagnostic issues needing clarification, I
23 concluded that as whole this group was experiencing significant harm from having their
24 transfer to DSH inpatient hospital programs delayed. My in depth review of the eleven
25 cases discussed below confirmed and strengthened these conclusions.
26          12.   In my experience as a practitioner in other inpatient hospital settings, and
27 based on my knowledge and training regarding proper clinical care, patients who require
28 inpatient hospital care must be moved immediately to that level of care. Delays of even
   [3646336 3]
                                              4
      EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                              OF CLASS MEMBERS TO DSH HOSPITALS
     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 6 of 60


 1 days in transferring such patients to the hospital causes unnecessary, avoidable harm and
 2 suffering. For example, patients may become suicidal, and at times attempt to commit
 3 suicide. They also can become assaultive before their illness can be properly treated.
 4 Waiting over four months, as is the case for a number of people on the CDCR list, is
 5 shocking and appalling, and does not meet the minimum standard of care.
 6          13.   In reviewing the 55 cases waiting for DSH transfer, I noted a number of
 7 cases on the waiting list with multiple indeterminate diagnoses or sometimes with
 8 contradictory diagnoses, indicating a need for diagnostic clarification, which is one of the
 9 tasks that can be performed skillfully and safely in an inpatient hospital program. I also
10 saw that there were a number of cases with medication issues, such as complex poly-
11 pharmacy medication regimens, or other medication issues I felt should be addressed in an
12 inpatient setting. Once again, these conclusions were confirmed by my in depth review of
13 the eleven cases discussed below, which include examples of these broader problems.
14          14.   In my review of treatment plans, and of the cases discussed below, I also
15 noted a number of patients with persistent psychosis. Persistent psychosis is a matter of
16 great clinical concern. First, someone in a psychotic state is suffering, and suffering badly.
17 They often experience auditory and visual hallucinations. Sometimes these disembodied
18 voices tell them derogatory things about themselves, or tell them to commit self-injurious
19 acts. They need treatment to bring their psychotic symptoms under control and reduce
20 their suffering. Second, individuals with chronic untreated or undertreated psychosis have
21 a much higher suicide rates than the general population. Third, the medical and psychiatric
22 harm to the patient from delays in treatment can be irreparable. For example, untreated
23 depression has been linked to increased rates of Alzheimer’s disease. In addition, the
24 literature shows that delays in the treatment of psychotic disorders results in a worse
25 prognosis over the lifetime of the illness—the patient ends up with more severe form of the
26 illness than if the treatment had been initiated in a timely manner.
27          15.   The patients I reviewed were very seriously mentally ill. One indicator of
28 the severity of their illness is the fact that many of the patients I reviewed were on
   [3646336 3]
                                                    5
      EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                              OF CLASS MEMBERS TO DSH HOSPITALS
     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 7 of 60


 1 Clozapine. Clozapine is considered the psychiatric medication of last resort. By that, I
 2 mean that Clozapine is reserved for patients with intractable psychotic symptoms, who
 3 have been unresponsive to previous trials of other anti-psychotic medications.
 4          16.    As I testified, inpatient hospital programs like the DSH are the necessary
 5 level of care to address these kinds of issues for several reasons, the first two of which are
 6 related to intensity of staff. First, there is generally better psychiatrist staffing in these
 7 inpatient hospital programs than in CDCR mental health programs, including CDCR-run
 8 inpatient programs. This staffing allows psychiatrists to focus intensively on a single
 9 patient and work through their issues comprehensively, and often in collaboration with
10 other psychiatrists. Second, there is a better ability to closely observe and monitor patients
11 in an inpatient program, which is also due to higher ratios of clinical staff, including
12 nursing staff on the housing units. That ability to closely observe the patient, especially
13 while adjusting medications, makes inpatient settings a better, safer place to adjust
14 medications and resolve medication issues. Third, the DSH hospital programs provide an
15 inpatient hospital treatment environment with a broader set of psychosocial treatment
16 interventions that can help calm, stabilize and heal individuals who are very seriously
17 mentally ill. These are the minimally adequate conditions to treat these patients.
18          17.    I am aware that some of the cases on the list of 55 accepted individuals
19 waiting to go to DSH were waiting in a CDCR PIP. In my opinion, a CDCR PIP is not an
20 adequate substitute for a DSH hospital. First, the CDCR PIPs, even if working well,
21 would not provide the same kind of care available in the hospital inpatient programs. The
22 reason is that the CDCR PIPs, with the exception of a few small units at CMF, are all high
23 custody, and do not permit the kinds of socialization and psycho-social treatment
24 interventions that these patients require to get better. Second, the CDCR PIPs are not
25 working well. My understanding from the two Special Master reports I reviewed about
26 those programs is that the CDCR-run PIPs at CHCF, SVSP and CMF are very troubled
27 programs that have staffing shortages and deliver only very limited, inadequate care. For
28 example, the April 6, 2020 Special Master report noted that the “Special Master’s experts
   [3646336 3]
                                               6
      EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                              OF CLASS MEMBERS TO DSH HOSPITALS
     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 8 of 60


 1 raised concerns about the already inadequate treatment being provided in the PIPs [pre-
 2 pandemic] and stated that any reduction in staff or services would exacerbate those
 3 problems.” Report at 7 (quotation) and 17-28 (discussion of inadequate care in the PIPs at
 4 CHCF, SVSP and CMF). Moreover, the Special Master report emphasized the unique and
 5 highly therapeutic environment at the DSH hospitals: “The least restrictive housing (LRH)
 6 offers a therapeutic milieu for treating patient who are clinically and custodially suitable
 7 for receiving treatment in an environment that is less punitive and more therapeutic.”
 8 Report at 13. Based on my review of this report and the Special Master’s prior report on
 9 inpatient programs for CDCR prisoners, I do not believe the CHCF PIP currently offers the
10 same therapeutic, hospital level care that is provided in DSH hospitals.
11          18.   I explained my selection process for these eleven cases that I reviewed in
12 greater depth in my testimony on October 23, 2020. Briefly, I directed personnel at the
13 law firm of RBGG to assist me by making a chart summarizing the key information in the
14 treatment plans for the 55 cases on the waiting list, including the current diagnosis and
15 current medications. I was able to confirm the accuracy of this information in the chart
16 made for me as I reviewed the treatment plans and medication reports that I had received
17 for the full group of 55 cases. Next, for 29 cases, I directed RBGG staff to add columns to
18 the chart reflecting the following during the period these individuals were waiting for
19 transfer to DSH hospital programs: (1) suicide attempts, (2) self-injurious behavior,
20 (3) rules violations, and (4) crisis bed admissions. I then selected 11 individuals from this
21 list, for whom I requested and was provided the full mental health treatment records from
22 the period two months before their DSH referral to the present. Those cases are discussed
23 in detail below.
24                                            Patient 3
25          19.   I reviewed CDCR mental health treatment records for Patient 3 reflecting his
26 care at the Correctional Health Care Facility (“CHCF”), a prison in Stockton, California,
27 from April 24, 2020, through October 14, 2020. Patient 3 was referred to DSH on June 24,
28 2020, and was “accepted” by DSH on July 14, 2020. I put the word “accepted” in quotes
   [3646336 3]
                                             7
      EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                              OF CLASS MEMBERS TO DSH HOSPITALS
     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 9 of 60


 1 because the term as used by CDCR and DSH is misleading. It means that DSH has
 2 accepted the patient for transfer on paper. It does not mean that the patient actually goes
 3 to DSH. Many patients who are accepted wait weeks and months to go. Some may never
 4 go at all. At the time of the referral, Patient 3 was receiving psychiatric care in the CDCR
 5 Psychiatric Inpatient Program (PIP) at CHCF. [PT 03 000368.] From the last records in
 6 his file, it appeared that Patient 3 was preparing to finally transfer to ASH in mid-October.
 7 [PT 03 000893.] I do not know whether he actually transferred there.
 8          20.   Patient 3 suffers from a very serious mental health condition which includes
 9 persistent, severe psychotic symptoms. His treatment plans note that he has a high chronic
10 risk of suicide. [PT 03 000215, 000588.] As of mid-October, 2020, he had diagnoses of
11 Schizoaffective Disorder, Depressive Type, of Unspecified Depressive Disorder, and of
12 Unspecified Schizophrenia Spectrum and Other Psychotic Disorders listed in his
13 Psychiatrist Notes. [PT 03 000893.] These diagnoses are consistent with his last treatment
14 plan in the records I reviewed, dated September 16, 2020. [PT 03 000686.] Starting in
15 early September, Patient 3 began to refuse virtually all out of cell activity, including yard,
16 leisure time activities, and his out of cell treatment groups. [PT 03 000615-640.] He even
17 refused to talk to the Recreational Therapist at cell front, and refused to come out of his
18 cell for his treatment team meeting in mid-September. [PT 03 000687.] This is a very
19 significant sign of the ongoing decompensation in this patient. At the time he had been
20 waiting for nearly three months to go to an appropriate inpatient care unit.
21          21.   During the last few months, he also reported ongoing psychotic symptoms,
22 overwhelming anxiety, suicidal ideation, and self-injurious behavior. He also reported
23 PTSD-like symptoms when around people. In early August he continued to report
24 derogatory auditory hallucinations, anxiety, paranoia and depression. [PT 03 000552-576.]
25          22.   While waiting to transfer to DSH, Patient 3 was in grave need of an
26 appropriate inpatient hospital treatment program of the kind available at ASH. He was
27 carrying two unspecified diagnoses, which suggests a need for diagnostic clarification. He
28 was also being treated with two different anti-psychotics, along with Prazosin, which is
   [3646336 3]
                                                 8
      EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                              OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 10 of 60


 1 only prescribed for PTSD. However, Patient 3 did not have a confirmed diagnosis of
 2 PTSD at the time (although it appears staff were considering the diagnosis).
 3         23.    Patient 3 also experienced ongoing suicidal ideation and some self-injurious
 4 behavior while waiting to be transferred to DSH, including cutting himself on
 5 September 18, 2020, which resulted in his placement on 1:1 observation. [PT 03 000737.]
 6 He told staff he cut himself because the voices he hears were getting louder and because he
 7 was not feeling safe. These factors highlight some of the potential risks of delaying
 8 treatment in an inpatient hospital for someone like Patient 3—self-harm or even suicide.
 9         24.    My review of his treatment records also showed that CHCF is not doing
10 anything for Patient 3’s diagnosed Depressive Disorder. His treatment plan is focused on
11 addressing his psychotic symptoms and does not include elements to address his
12 depression.
13         25.    During his entire period waiting for transfer, Patient 3 was in need of
14 stabilization and diagnostic clarification. He had severe, active symptoms and was not
15 responding to his treatment. He needed the intensive management and diagnostic
16 clarification that can only be provided in a functional inpatient program like ASH. He also
17 was very much in need of the socialization and psycho-social rehabilitation groups that are
18 available in the positive, therapeutic environment that exists at Atascadero State Hospital
19 and the other DSH programs.
20         26.    As an example of inadequate care, although Patient 3 was frequently meeting
21 with a psychiatrist while he waited for transfer to DSH, he had very infrequent meetings
22 with his case manager. In my opinion, the care being provided to Patient 3 while he was
23 waiting for treatment in DSH was not adequate, as evidenced by his declining participation
24 in treatment, active psychotic symptoms, and self-injurious behavior while he waited for
25 transfer.
26                                           Patient 28
27         27.    I reviewed the mental health treatment records for Patient 28 reflecting his
28 care at the California Men’s Colony (“CMC”), a CDCR prison in San Luis Obispo, from
   [3646336 3]
                                             9
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 11 of 60


 1 June 13, 2020, through mid-October 2020. Patient 28 was referred to DSH while in the
 2 process of being discharged from the Mental Health Crisis Bed (“MHCB”) unit at CMC to
 3 an Administrative Segregation Unit (“ASU”) at the same prison on August 13, 2020. [PT
 4 28 000959-974, 000994.] He was “accepted” by DSH on August 21, 2020.
 5         28.    Under the 30 day transfer mandate in the Program Guide, Patient 28 should
 6 have been transferred to DSH for intermediate inpatient care by September 12, 2020.
 7 However, he was still at CMC when I reviewed his records in mid-October, around 60
 8 days after his referral.
 9         29.    Patient 28 has a history of repeated transfers to DSH for inpatient care,
10 including prior transfers for inpatient care in 2000, 2001, 2004, 2005, 2006, 2008, 2014,
11 2015, 2015 (second time same year), and 2017. [PT 28 001035-1039.] His records also
12 reflect referrals to MHCB units within the CDCR on 41 different occasions since 2010.
13 [Id.]
14         30.    Patient 28 has a very serious mental health condition. He has a diagnosis of
15 Schizoaffective Disorder, Bipolar Type. [PT 28 001815.] He also has a Developmental
16 Disability and has a code of DD2 in the Clark program for CDCR prisoners with
17 developmental disabilities, meaning, among other things, that he needs to be protected
18 given potential victimization concerns. [PT 28 001849.] He also has a history of mental
19 health instability and persistent psychotic symptoms. His records note circumstantial and
20 delusional thought processes, which were present even in mid-May 2020 when he reported
21 (according to a later treatment plan) that he was doing well to clinicians in his treatment
22 team meeting. [PT 28 000086.]
23         31.    His treatment records reflect repeated admissions to the MHCB unit at CMC
24 in March, April, early May, July through early August, and late August through September
25 of 2020. [PT 28 001881, 1438.]
26         32.    In mid-August, while his referral to DSH was pending, he was discharged
27 again to the Administrative Segregation Unit (“ASU”) at CMC, where his mental health
28 quickly decompensated. He reported within a few days of being placed in the ASU there
   [3646336 3]
                                            10
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 12 of 60


 1 that the voices he was hearing were scaring him, and he was noted to be hypomanic,
 2 pacing, and talking incessantly. [PT 28 001769.]
 3         33.       He was returned to the MHCB on August 18, 2020, after about 6 days in the
 4 ASU, and he continued to decompensate. Around this time, he stopped eating because of
 5 the voices he was hearing. [PT 28 001033-1056.] Despite his ongoing symptoms,
 6 Patient 28 wanted to return to the ASU unit, but his treatment team kept him in the MHCB
 7 for an extended period. [PT 28 001276.] In early September, he continued to
 8 decompensate in the MHCB and reported command auditory hallucinations telling him to
 9 cut his wrist. He reported that he superficially scratched his wrist and ingested a pen filler,
10 and that he was considering banging his head on the wall. He was placed on suicide
11 watch. [PT 28 001281-1291.] Around this time, on September 9, 2020, his Penal Code
12 2602 Involuntary Medication Order was renewed on the grounds that he is a danger to
13 himself when off of his medications. [PT 28 001451.]
14         34.       Patient 28 clearly has a hard time tolerating the lengthy stays in the MHCB
15 necessitated by his chronic severe symptoms. That is not surprising, since MHCB
16 programs are designed to provide short term crisis care for up to 10 days, and are not
17 appropriate for longer term care -- patients in MHCB units spend most of their time alone
18 in their cells.
19         35.       Unfortunately, Patient 28 is also unable to tolerate ASU. Leading up to and
20 during the months he was waiting for transfer to a DSH inpatient hospital, Patient 28 was
21 transferred back and forth between the EOP ASU and the MHCB unit at CMC multiple
22 times. When returned to the ASU, he would quickly decompensate until he needed to
23 return to the MHCB. In an August 18, 2020 Clinical Summary Note in his Treatment
24 Plan, staff wrote that Patient 28 “is well known to the MHCB due to his low distress
25 tolerance for managing ASU.” [PT 28 001463.] Apparently the normal ASU restrictions
26 were made even worse by COVID-19 conditions. His primary clinician noted on
27 September 7, 2020 that “much of I/P’s admissions recently appear related to being housed
28 in ASU with low distress tolerance for that particular environment in conjunction with
   [3646336 3]
                                                11
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 13 of 60


 1 COVID-19 restrictions of program.” [PT 28 001369.] (emphasis added) Despite his low
 2 tolerance for ASU, he was returned to the ASU unit at CMC on September 28, 2020,
 3 where he remained in October up to the time I stopped reviewing his records. [PT 28
 4 001769, 001960.]
 5         36.     Patient 28 also has complex medication issues. His medications do not
 6 appear to be addressing his psychotic and manic symptoms, and he needs a close
 7 medication assessment and review, of the type that typically should be done in an inpatient
 8 hospital setting. The hospital setting is the place to do this, because staff there will be able
 9 to monitor him closely and see how he responds to changes in his medication. The reason
10 a prison mental health system needs a program like the DSH hospital, is for when someone
11 like Patient 28 cannot be stabilized at a lower level of care. This lack of stabilization at the
12 lower level care often times can be a life threatening emergency that requires inpatient
13 care. It is my opinion that it is not safe to keep this patient in the ASU at CMC.
14         37.     In my opinion, for someone like Patient 28 who needs an inpatient hospital
15 program, Administrative Segregation is clinically contraindicated, even if EOP treatment is
16 provided in the unit. In cycling between the MHCB and ASU at CMC, Patient 28
17 demonstrates that he cannot be safely managed in either environment. He needs to be
18 transferred to an inpatient program as soon as possible, if he has not been transferred
19 already.
20         38.     Patient 28’s care is inadequate and inappropriate. You cannot provide the
21 equivalent of inpatient hospital care in a MHCB unit, and you definitely cannot provide it
22 in a segregation unit.
23                                            Patient 24
24         39.     I also reviewed the mental health treatment records for Patient 24, who was
25 housed at the Substance Abuse Training Facility (“SATF”), including records from
26 June 12, 2020 through mid-October, 2020. Patient 24 was referred to DSH on August 12,
27 2020. DSH “accepted” Patient 24 on August 17, 2020. Patient 24 has remained in the
28 MHCB at SATF, from the time of his referral in June to at least mid-October when my
   [3646336 3]
                                             12
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 14 of 60


 1 review of his records stopped. [PT 24 003037.] By early October, Patient 24’s clinicians
 2 documented in his treatment plan that he no longer needed MHCB care, but that they were
 3 still holding him there while waiting for an opening in the Level IV EOP. [PT 24 002715.]
 4 They did not rescind his referral to ICF, however, but had cleared him to return to the EOP
 5 while awaiting ICF transfer. To my knowledge, Patient 24 has still not been transferred to
 6 DSH.
 7         40.     Patient 24 had a very serious suicide attempt on May 25, 2020. His records
 8 describe the suicide attempt as a “very serious SA [suicide attempt], making cuts on the
 9 left side of his neck and both forearms.” [PT 24 000527.] “He bled out so profusely that
10 he required several quarts of blood transfusion and flight by helicopter to local hospital to
11 survive.” [PT 24 00709.] Six months before this attempt, Patient 24 had another very
12 similar, very serious suicide attempt on November 19, 2019, in which he also cut his neck
13 and wrists. [PT 23 000892.]
14         41.     Patient 24 was referred to Acute care in the PIP at CMF or CHCF on June 2,
15 2020, but never transferred due to restrictions on movement related to the pandemic. [PT
16 24 000044.] At the same time, clinical staff in the MHCB reported in his June 16 Master
17 Treatment Plan that he could not be released from the MHCB because he “remains at high
18 acute risk due to propensity for severe regression to suicide when placed on yard.” [PT 24
19 000046,]
20         42.     Patient 24 is clearly a challenging, complex clinical case. He has refused
21 psychiatric medications consistently, and was unable to give his treatment team a reason
22 for his actions in attempting to kill himself, other than that he was having “a bad day.” [PT
23 24 000091.] In a treatment plan note in mid-June, his clinicians explained that with
24 respect to his two serious suicide attempts, the “use of same mean and escalation thereof
25 suggest some preoccupation. Both attempts appear to have been impulsive [without]
26 warning, to have precipitated abruptly. [Without a] more detailed understanding of the
27 factors that led to these attempts, it is not possible to establish that such factors can be
28 addressed; risk of recurrence is high and appears to be increasing in severity.” (emphasis
   [3646336 3]
                                               13
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 15 of 60


 1 added) [PT 24 000107.]
 2         43.    His diagnoses during his long stay in the MHCB were Unspecified Anxiety
 3 Disorder and Unspecified Depressive Disorder. These diagnoses remained provisional
 4 during his MHCB stay. He reported little history of mental health issues but had an
 5 ADHD diagnosis as a juvenile. These “unspecified” diagnoses need to be clarified, and a
 6 long-term treatment plan needs to be developed to keep him safe.
 7         44.    It appears that Patient 24 tried Prozac for a time while in the MHCB, but he
 8 stopped taking it in early October. [PT 24 000786, 2488.] He also likely needs to be on
 9 medication.
10         45.    Patient 24 is the type of patient who needed a quick, emergency referral to
11 acute and then intermediate inpatient care. Waiting to find the root cause of his suicidality
12 and waiting to address it may make both tasks more difficult. At the present time, he
13 needs stabilization, and a therapeutic intermediate care setting like the one at ASH, where
14 he can explore the reasons for his serious suicide attempts, and address them. He also
15 needs diagnostic clarification, and close observation for his own safety. He is scheduled to
16 be released in about a year, and ASH also has parole planning expertise and can help him
17 address anxiety over the transition back into the community. ASH would also be a good
18 place to encourage him to begin taking anti-depressants and monitoring their effectiveness.
19         46.    It is clear that Patient 24’s long stay in the MHCB has been very frustrating
20 for him. He repeatedly expressed his understandable frustrations at not being transferred
21 and being held in the MHCB unit for such a long time. [PT 24 000118.] In early August
22 he had a suicide risk assessment that noted he was very angry and “has struggled with the
23 very limited stimulation that has been proved in MHCB.” [PT 24 000709.] In late August,
24 his psychiatrist noted that he “continues to struggle with being in [the] MHCB for a long
25 time.” [PT 24 001221.] At the time of my review in October, Patient 24 had been in the
26 MHCB for more than four months, but just 20 days into his MHCB stay, he told his
27 psychiatrist, “That’s crazy? We’re going on 20 days” and asked if they were legally
28 allowed to keep him in the MHCB so long. He said “I’m the one that is stuck in a cell all
   [3646336 3]
                                            14
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 16 of 60


 1 day! You gotta put yourself in the shoes of patients.” [PT 24 000054.]
 2                 47.   Starting in mid-September, there are notes in his records reporting that
 3 Patient 24 is “engaged in a plan to meet the goals of ICF hospitalization within the next 4
 4 weeks in MHCB.” [PT 24 001876.] This timeline for this goal was apparently repeatedly
 5 extended, since the same language and the same timeline of four weeks appears in
 6 treatment plans on September 29, October 6, and October 13. [PT 24 002487, 2715,
 7 3037.]
 8                 48.   In my opinion, it is not possible to provide the equivalent of intermediate
 9 inpatient hospital care in an MHCB unit. Patient 24 requires the specialized services, the
10 clinical expertise, the psycho-social rehabilitative services, and the therapeutic milieu of an
11 inpatient hospital program like ASH to stabilize him and work on a better understanding of
12 his severe suicidal behavior. A long, careful course of treatment in that environment is
13 urgent for his present and future safety.
14                 49.   In my opinion, Patient 24 should have been given an emergency transfer to
15 DSH immediately after his admission to the MHCB in May. Instead, he has lingered in the
16 MHCB at SATF nearly five months. The delay is dangerous and unconscionable.
17                                                  Patient 11
18                 50.   I also reviewed the treatment records for Patient 11 for the period from
19 approximately May 19, 2020 to mid-October 2020. Patient 11 was referred for treatment
20 in a DSH hospital on July 17, 2020 and was “accepted” by DSH on July 23, 2020.
21                 51.   Patient 11 is a transgender woman with diagnoses of Schizoaffective
22 Disorder, Bipolar Type, and Trauma Related Seizures and Headaches. [PT 11 00008.]
23 Patient 11’s psychiatric decompensation appears to have begun at CMF around February
24 2020, when she experienced housing concerns and harassment related to her gender
25 identity. [PT 11 000012.] According to her treatment records, she “experienced an
26 increase in psychotic symptoms including command auditory hallucinations beginning in
27 February.” [Id.] In addition, she “began to withdraw socially, which then exacerbated her
28 symptoms.” [Id.]
     [3646336 3]
                                                        15
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 17 of 60


 1         52.    She was admitted to the Acute Level of Care in the CMF PIP on March 12,
 2 2020, where she remained through October 2020 when I concluded my review of her
 3 records. [PT 11 000026.] On April 17, 2020, she was noted to have increased paranoia
 4 and ideas of reference, and she periodically reported increased paranoia at other times
 5 afterwards. [PT 11 000026, 000085.] By late May, she was seen as returning to baseline
 6 and was referred to an intermediate inpatient care, or “ICF” hospital program. [PT 11
 7 000026, 000084.] However, even on May 20, 2020, she reported that instruments were put
 8 in her body against her consent during a past surgery and that clinicians could measure he
 9 feelings using their computers. [PT 11 000011.] She was given a least restrictive housing
10 (LRH) designation of locked dorm, which would in theory have allowed her in to go to one
11 of the ICF level of care dorms in the PIP at CMF. [PT 11 000085.] However, for reasons
12 that are not clear from the records, it appears she was never transferred out of the acute
13 program to the ICF program at CMF. At the time her level of care was lowered to ICF, her
14 primary clinician noted that the trigger for her delusions and paranoia is isolation, and that
15 when paranoid, she may be at a higher risk of violence against herself and others. [PT 11
16 000075.]
17         53.    While waiting for transfer to a DSH hospital intermediate program in the
18 acute program at CMF, Patient 11 has clearly struggled. In May, her psychiatrist noted
19 that she “continues to have active psychotic symptoms that include [auditory
20 hallucinations], paranoia, and delusion.” [PT 11 000008.] In late July, she cut her forearm
21 with a razor and was sent to an outside hospital. [PT 11 000201-000206.] The seven
22 lacerations on her arm extended into the subcutaneous tissue and required sutures. [PT 11
23 000201.] She later reported to her clinicians that she planned to hurt herself two days
24 before she did so, and that she did so because she felt other people were talking about her
25 in code. [PT 11 000232-000234.]
26         54.    In August, she was refusing to attend her IDTT and other treatment
27 meetings, refused even routine nursing checks of her vitals, and refused some meals. [PT
28 11 000287, 000292, 000321, 000391, 000410]. A late August clinical note states that “Pt.
   [3646336 3]
                                           16
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 18 of 60


 1 was technically discharged on 6/10/20 [from the acute program] and is awaiting transfer.”
 2 [PT 11 000363.] In September, she began to decompensate further, explaining that she
 3 was having auditory hallucinations, and reporting paranoid beliefs about being tracked and
 4 having had a transmitter in her neck. [PT 11 000515.] She started refusing groups and
 5 clinical contact more frequently in early September, and refused to cooperate with a
 6 suicide risk assessment. [PT 11 000451]. On September 8, she was found with a noose
 7 around her neck. [PT 11 000413.] Afterwards, she reported receiving messages from the
 8 television and that she was being watched. [PT 11 000515.]
 9         55.    I am very concerned about the medications being given to Patient 11. She is
10 diagnosed with a Seizure Disorder. She is on an the anti-seizure medication Neurontin, but
11 she appears to be on that medication to manage her mood. [PT 11 000417, 000481.] At
12 the same time, she is also on four different medications that are known to lower the seizure
13 threshold, and she remain very symptomatic and continues to engage in self-harming
14 behavior. [Id.] These medication issues need to be resolved in a fully functional inpatient
15 setting like ASH where she can be closely monitored while the psychiatric staff work on
16 adjusting and possibly simplifying her medications. It may be possible to better manage
17 her mental health symptoms with a treatment regimen that does not put her at risk for
18 seizures.
19         56.    I am also very concerned about the welfare of Patient 11. Her current care is
20 not adequate. This patient has very active psychotic symptoms, including ideas of
21 reference. She believes she has a chip to track her in her head. She seems to be getting
22 steadily worse, and was refusing her groups and her one-to-one therapy sessions with her
23 clinicians in September and October. This is a very egregious example of the harm in not
24 sending someone to inpatient care. She needs to be sent to a DSH hospital as soon as
25 possible.
26                                          Patient 39
27         57.    I also reviewed the mental health treatment records for Patient 39 from
28 approximately July 3, 2020 to October 15, 2020. During this period, Patient 39 was in the
   [3646336 3]
                                              17
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 19 of 60


 1 mainline EOP program at the California Men’s Colony (“CMC”) in San Luis Obispo,
 2 California. Patient 39 was referred to DSH on August 28, 2020, and “accepted” by DSH
 3 on September 3, 2020.
 4                 58.   Patient 39 has a current diagnosis of Major Depressive Disorder, Recurrent
 5 Episode, Unspecified, and a Major Neurocognitive Disorder due to Traumatic Brain Injury
 6 (“TBI”), With Behavioral Disturbance, and Unspecified Schizophrenia Spectrum and
 7 Other Psychotic Disorder. [PT 39 000185-000188.] These serious and yet unspecified
 8 diagnoses alone demonstrate that there is a strong need for diagnostic clarification for this
 9 patient in an inpatient hospital program.
10                 59.   Patient 39’s case is a complex one. He comes from a family with a history
11 of serious psychiatric illness, including Schizophrenia and anxiety. [PT 39 000194.] At
12 the same time, his mental health issues seem to stem most directly from a traumatic brain
13 injury he experienced when he was assaulted at a college football game in 2001 and lost
14 consciousness for six hours. [Id.] As reported in his October 13, 2020 Treatment Plan,
15 “[t]he TBI … appears to have significantly changed his life: personality change, violent
16 behavior, cognitive decline (poor memory), and psychotic break.” [Id.] He was
17 transformed from being shy to, in his own words, being “loud and confident” and began to
18 hear voices and see shadows. [Id.]
19                 60.   Patient 39 experienced a great sense of guilt and remorse, which led to
20 multiple suicide attempts, and severe depressive symptoms, including chronic passive
21 suicidal ideation, depressive feelings, and feelings of hopelessness and helplessness. [PT
22 39 000130.]
23                 61.   At the time of his referral to DSH in late August, Patient 39 was
24 experiencing depression, passive suicidal thoughts, remorse and anger. [PT 39 000129-
25 130.] He told his clinicians that he hears derogatory auditory hallucinations: “I hear
26 voices: male and female that talk and tell me to kill myself or that I am worthless and
27 other people are worthless.” [PT 39 00129.]
28                 62.   At the time of my review, Patient 39 was not on any medications, according
     [3646336 3]
                                                       18
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 20 of 60


 1 his October 13, 2020 Master Treatment Plan, where the note says he reported not taking
 2 his Lithium and said “I spit the meds.” [PT 39 000194.] Patient 39’s medication history
 3 shows his clinicians have long struggled to find a medication or combination of
 4 medications that works for him. A psychiatrist note from October 1, 2020, reported that
 5 Patient 39 wanted to be taken off of Cymbalta because it was making him tired. The
 6 psychiatrist also noted the following poor responses to past medications and medication
 7 combination: “Celexa, Cybalta, Depakote – ‘sluggish’; Effexor – emotional numbing;
 8 Geodon; Lamotrigine – rash *2; Lithium, Loxapine, Paxil, Prozac – ‘I got really
 9 depressed’; Remeron –‘it made my heart beat super fast and I had anxiety attacks”;
10 Risperdal – metabolic Sx; Seroquel, Thorazine, Trileptal – nausea, sedations; Zyprexa.”
11 [PT 39 000173.]
12         63.     Clearly, Patient 39 is a difficult patient whose doctors have struggled over a
13 long period of times to find a medication regimen that works for him. This is one of the
14 primary tasks where an inpatient hospital program like ASH excels.
15         64.     Patient 39 records indicate that he “is being referred to ICF due to the need
16 for neurological evaluation, which cannot be provided at the current level of care.” [PT 39
17 000112.] The same August 26, 2020 record explained that “clarification and increased
18 understanding of the impact of [PT 39’s] TBI on current symptomology, behavior, and
19 functioning is needed.” [Id.] More concretely, the referral was made due to chronic and
20 severe suicidal ideation and increased frequency of auditory hallucinations, which his
21 treatment team felt may have increased in the recent past due to the quarantine and
22 resulting program lockdowns at CMC. [Id.]
23         65.     These are all the kinds of clinical tasks that are appropriate grounds for
24 referral to an intermediate inpatient psychiatric program. Such programs, like ASH, are
25 properly staffed for patients who need this kind of hospital care with clinicians at all levels,
26 including psychiatrists. These programs also have ready access to medical specialists,
27 such as neurologists, whom they can consult to help clarify the complex interplay between
28 this patient’s Traumatic Brain Injury, and his psychotic mental health symptoms. Such
   [3646336 3]
                                                19
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 21 of 60


 1 programs are also well equipped to come up with a treatment and medication plan to
 2 address the patient’s chronic problems, and implement it. Only through such a process can
 3 the proper treatment decisions be pursued to hopefully stabilize this patient. This patient
 4 represents one of the more complicated categories of cases that psychiatrists routinely deal
 5 with. His condition requires that he be in an inpatient setting where his care can be
 6 managed by a team of psychiatrists and neurological consultants, and where ample lower
 7 level psychiatric and nursing staff allows for very close monitoring.
 8         66.    I also want to stress the importance of avoiding delay in transferring
 9 Patient 39 to a DSH hospital. This patient is high risk to himself and others while his
10 mental health condition remains poorly understood and poorly controlled. He needed to be
11 transferred to an inpatient program immediately.
12                                           Patient 7
13         67.    I reviewed the mental health records for Patient 7 from May 2, 2020 through
14 October 17, 2020.
15         68.    Patient 7 was referred to DSH on July 3, 2020 and was “accepted” on July 8,
16 2020. Since his referral, he has been waiting in the MHCB unit at CMF the entire time.
17 Although he is allegedly being treated at the ICF level of care, he is in an MHCB unit,
18 which is designed for short term crisis care and cannot provide the equivalent of
19 intermediate inpatient hospital care.
20         69.    Patient 7 is diagnosed with Major Depressive Disorder, Recurrent, Severe
21 with Psychotic Features. [PT 7 000753.] He also has PTSD and struggles with
22 hallucinations. [PT 7 001918.] For much of his time waiting in the MHCB for a transfer,
23 Patient 7 was very symptomatic, with ongoing auditory and visual hallucinations, anxiety
24 and paranoia. [PT 7 000713, 000967 000973.] Remaining in the highly restrictive
25 MHCB setting for months seemed to be making him worse. [PT 7 001042 (still having
26 auditory and visual hallucinations on July 22, 2020).] However, he seems to have
27 stabilized somewhat in early September and October, but is still very depressed and
28 anxious, and reports being “antsy” to get to ASH. [PT 7 001932-33.]
   [3646336 3]
                                                20
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 22 of 60


 1         70.     Patient 7 had numerous admissions to the MHCB unit in the months leading
 2 up to his referral to DSH. He was admitted to the crisis beds at CMF for danger to self and
 3 suicide ideation on April 3, 2020, May 6, 2020, May 19, 2020, May 29, 2020, and June 17,
 4 2020. [PT 7 000753.] According to his treatment records, Patient 7 has “been in a psychic
 5 tailspin since” his cell mate died of an overdose in April 2020. {PT 7 000247.] His
 6 treatment plan on June 19, 2020 noted that “the root cause of [PT 7’s] repeated admissions
 7 [to the crisis bed unit] is exacerbation of his pre-existing problems [due to] his cellie’s
 8 death.…” [PT 7 000535 and 000753.] Patient 7 tried to save his cellmate with CPR, but
 9 did not succeed. [PT 7 00535.] After his cellie’s death, Patient 7 was placed into ASU,
10 where he was investigated and cleared of any wrongdoing relating to his cell mate’s death.
11 [PT 7 00535.]
12         71.     However, the experience, his treatment notes explain, and despair over
13 failing to save his cell mate, was “well suited to increasing Pt’s specific sources of distress:
14 guilt, futility, existential angst, insomnia, sadness, and feeling trapped.” [PT 7 000753.]
15 After getting out of segregation, Patient 7 developed safety concerns that his treating
16 clinicians believe are unwarranted, paranoid beliefs that reflect his mental health
17 decompensation in the wake of these events. [PT 7 001297 (August 22, 2020 Case
18 Manager note indicating paranoid beliefs still present).]
19         72.     Even before these events, Patient 7 struggled with chronic psychotic
20 symptoms, and a history serious suicide attempts, including an attempt in 2015 when he
21 slit his throat. [PT 7 000102.] According to his July 22, 2020 treatment plan, even before
22 the difficult events this year, Patient 7 struggled “with insomnia that worsens his
23 depression, chronic feelings of worthlessness and guilt, anxiety paranoia that other inmates
24 target his as a snitch, and a sense of being trapped.” [PT 7 001043]
25         73.     During his long stay in the MHCB, these paranoid beliefs have remained the
26 same. In a note from his psychologist on October 11, 2020, it states “he continues to have
27 paranoid beliefs that other inmates are out to get him. He claims to hear voices that tell
28 him they want to hurt [him].” [PT 7 001895.]
   [3646336 3]
                                             21
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 23 of 60


 1         74.    On August 1, 2020, after a few weeks of waiting, he told his psychiatrist he
 2 was experiencing anxiety and depression “due to nothing happening as far as his
 3 movement to ICF.” [PT 7 001130.] He has also reported feeling “antsy” to move to DSH
 4 on August 12, 2020, August 26, 2020, September 2, 2020, September 9, 2020, September
 5 20, 2020, and September 30, 2020. [PT 7 001401, 001494, 001586, 001643, 001761.] On
 6 September 23, 2020, he told his treatment team “I’m ready to go” and reported being
 7 “anxious to move.” [PT 7 001663.] These feelings are understandable. The delay in
 8 transferring Patient 7 to an inpatient program is not.
 9         75.    During a September 16, 2020 treatment team meeting, and in later notes, his
10 clinicians recorded his “[p]sychomotor agitation/retardation … caused by drug induced
11 Parkinson’s Disease,” which is also noted in other records [PT 001586, 001655, 001663,
12 001934.] Psychotropic drug induced Parkinson’s Disease is often encountered in cases
13 with poor medication management. Typically, it arises from a combination of
14 overmedication and inadequate monitoring of side effects, and it causes needless,
15 avoidable suffering to the patient. This is a reflection of the poor care this patient has been
16 getting, and a condition like this can be immediately remediated in an inpatient hospital
17 setting.
18         76.    On June 26, 2020, there was a mental health note that says that, according to
19 his treatment team, Patient 7 “does not meet criteria for emergency transfer and will be
20 retained in the PIP.” [PT 7 000850.] I strongly disagree with this conclusion. Patient 7
21 needed and continues to needs a referral to ASH or another DSH facility to address his
22 ongoing psychotic symptoms, paranoid beliefs, depression and suicidality. It was
23 dangerous not to transfer him immediately, and they delay has needlessly exacerbated his
24 suffering.
25                                            Patient 16
26         77.    I reviewed Patient 16’s records from May 26, 2020 through October 17,
27 2020. Patient 16 was referred from SATF to DSH on July 27, 2020, and he was
28 “accepted” by DSH on August 3, 2020. I have several concerns about his case.
   [3646336 3]
                                            22
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 24 of 60


 1         78.    My first concern is that Patient 16 has conflicting diagnoses. His diagnoses
 2 from throughout the period I reviewed included both Schizoaffective Disorder, Bipolar
 3 Type, and also a diagnosis of Delusional Disorder. [PT 16 000025, 000173, 000190,
 4 000723, 000885, 001034-35.] However, based on DSH-5 criteria, an individual cannot
 5 have both of these diagnoses. This kind of diagnostic issue is one that an inpatient hospital
 6 like ASH or the other DSH hospitals is particularly well-suited to work through.
 7         79.    Second, this patient has very serious issues. He has persistent untreated
 8 paranoia. During his admission to a CDCR PIP acute care unit for grave disability starting
 9 in February 2020, “he appeared confused/disoriented, poor attention span, bizarre
10 behaviors, crying, incoherent speech and victimization concerns. It was revealed that he
11 was experiencing paranoid delusions believing his eyes were camera lens. He also
12 displayed psychomotor agitation. At times he was observed to be talking to himself as
13 well.” [PT 16 000240]
14         80.    He has a history in inpatient hospitalization in the community, including
15 stays at Patton State Hospital in 1989, 1999, 2015 through 2017, and 2017 through early
16 2019. [PT 16 000327.] As the case summary below makes clear, he seems to be unable to
17 tolerate being in a CDCR EOP program for any length of time without decompensating
18 and returning to the MHCB. However, his case manager also at one point recommended
19 moving him to the EOP program while waiting for the DSH program, because he was
20 having trouble managing the MHCB without decompensating “due to limited stimulation
21 in the MHCB.” [PT 16 000520.] He also has a developmental disability, and has a DD2
22 code, meaning he needs to be monitored for undue influence by peers, needs to be
23 prompted regarding activities of daily living, and, were he not in the protective housing of
24 an EOP or higher level of care program, would need to be in a separate, sheltered housing
25 unit to protect him from abuse by peers. [PT 16 000078.]
26         81.    Patient 16 was sent to the acute unit at CHCF in on March 13, 2020 for grave
27 disability, from the MHCB unit at Wasco State Prison, where staff noted they were unable
28 to stabilize him in the MHCB. They noted “minimal changes overall in his functioning”
   [3646336 3]
                                             23
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 25 of 60


 1 while in the MHCB, and noted “bizarre, aggressive and inappropriate behavior patterns
 2 which he cannot manage at a lower level of care.” He was reportedly hypomanic and
 3 disruptive, paranoid, and making threatening statements and yelling obscenities. He
 4 reported having a camera lenses in his eye. [PT 16 000169.]
 5         82.    After stabilization in the acute unit at CMF, he was returned to Wasco State
 6 Prison, to the Reception Center EOP program there, in mid-April 2020. [PT 16 000025.]
 7 In the first records I reviewed, from early June, it appears that he was still at Wasco State
 8 Prison, in the Reception Center EOP program, refusing most treatment. [PT 16 000012,
 9 000013, 000017, 000023, 000030, 00086.] In a note from June 3, 2020, his psychiatrist
10 noted that he reported hearing voices and feeling agitated at times, and that the voices
11 sometimes tell him good things and sometimes tell him to hurt himself, but that he does
12 not listen. [PT 16 000025.]
13         83.    A Recreational Therapist treatment note from June 4, 2020, noted he did not
14 make contact with Patient 16 at the suggestion of custody staff and the primary clinician,
15 noting that Patient 16 “reportedly had bizarre behaviors which made him inappropriate for
16 contact.” [PT 16 000036.] At SATF, Patient 16 continued to refuse groups and out of cell
17 treatment, including medical treatment. [PT 16 000505, 000507, 000509.] His treatment
18 team focused on remaining signs of grave disability, including not taking care of his
19 personal hygiene and throwing trash around his cell. The team also noted ongoing
20 psychotic symptoms, poor ADLs, suicidal ideation, deficits in social skills, low frustration
21 tolerance, impulse control issues, and emotional liability. [PT 000363-000377.]
22         84.    He was sent to SATF on June 17, 2020. At SATF, he continued his pattern
23 of not attending any group treatment. [PT 16 000204.] In his intake assessment, he was
24 noted to be mildly disorganized in his thoughts, but otherwise doing pretty well, with no
25 current signs of grave disability. [PT 16 000190.] He was reported to be overfamiliar and
26 inappropriate with his female clinicians at SATF. [PT 16 000207.] After about two weeks
27 at SATF, he was referred to the Crisis Intervention Team (CIT) because he was yelling at
28 staff that he could not stay in his cell and was displaying thought delusions (telling staff he
   [3646336 3]
                                                  24
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 26 of 60


 1 had a tape worm), and “was observed to display symptoms congruent with hypomania,
 2 psychotic [symptoms], and labile mood (yelling aggressively, cursing, singing, crying,
 3 agitation/angry.” [PT 16 000374.] His cell mates complained about him being
 4 malodorous and too loud and talking all the time. [PT 16 000356.] He was admitted to the
 5 MHCB. [Id.]
 6         85.    On around July 16, 2020, a Vitek hearing was held because he would not
 7 consent to be moved to an intermediate or acute hospital setting. [PT 16 000443.]
 8         86.    This is another example of a patient in need of intermediate inpatient care
 9 who, rather than being quickly transferred, has for months cycled in and out of an MHCB
10 environment while waiting for the level of care he requires.
11         87.    In the records I reviewed, Patient 16 was first admitted to the MHCB unit at
12 SATF on July 2, 2020. [PT 16 000356.] He was referred to the PIP Acute program on
13 July 9, 2020. [PT 16 000463.] He stayed in the unit for 22 days, unit July 24, 2020, when
14 he was discharged to the EOP. [PT 16 000597 (Discharge Instructions).] Five days after
15 his discharge to EOP, on July 29, 2020 he reported feeling suicidal, in part due to the
16 locked down quarantine conditions at the time. He told his clinician “They treat us like we
17 are not human” and said that “Atascadero is better. I need to go to Atascadero. I will die
18 in prison, I need to go to a mental institution, not a prison!” [PT 16 000664.] He was
19 referred to the Crisis Intervention Team. [PT 16 000664, 000667.] It appears that he
20 struggled throughout his stay in the EOP waiting for his ASH transfer, and on October 5,
21 2020, he was admitted to the MHCB again, where he remained through the rest of the
22 records that I reviewed. [PT 16 000680 (noting struggles with socialization), 001046,
23 001210 (noting Patient 16 “struggles to adapt to EOP setting”).]
24         88.    Since late August, he has been experiencing increasing auditory
25 hallucinations and paranoia. [PT 16 001024 (October 5, 2020), 001019-1020 (August 23,
26 2020)] On September 2, 2020, he complained that auditory hallucinations were making it
27 hard to sleep. [PT 16 001019.] Patient 16 has also frequently complained to his clinicians
28 about being locked down all the time at SATF, and has expressed his desire to go to ASH,
   [3646336 3]
                                              25
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 27 of 60


 1 raising this issue on July 29, August 11, and August 23, September 9, and October 7. [PT
 2 16 000664, 000722, 000857, 000915, 001020, 001095.]
 3         89.     Given the intensity and severity of his psychiatric symptoms, in my opinion
 4 it is cruel to delay Patient 16’s transfer to the appropriate level of care.
 5                                             Patient 10
 6         90.     I reviewed Patient 10’s records from June 12, 2020 through October 14,
 7 2020. Patient 10 was referred from the CMF PIP to DSH on July 17, 2020, and he was
 8 “accepted” by DSH on July 28, 2020. As of October 14, 2020, it appeared that he had not
 9 been transferred to DSH on this referral.
10         91.     CDCR has diagnosed Patient 10 with unspecified psychosis, Schizophrenia,
11 Psychogenic Polydipsia, and Atypical Depression. [PT 10 0000320-322.] His current
12 medications list as of August 5, 2020 include Clozapine, Depakote, Haldol, Remeron and
13 Atropine. He has a complex medical history, including hepatitis and other conditions. [PT
14 10 000353.] He was on an involuntary medication order, which was recently renewed for
15 a year, out to August 2021. [PT 10 000109.]
16         92.     The progress notes for Patient 10 describe a person with “debilitating anxiety
17 to the point of pseudo-catatonia,” and reports incidents in which “he becomes extremely
18 frightened and then enters a catatonic state in which he loses his capacity to attend to his
19 bodily needs, and will, e.g., urinate on himself and stand immobile at the cell door, almost
20 unresponsive to external questions or reality demands of the most trivial nature.” The
21 same note rules out manipulation for secondary gain, and notes that Patient 10 has no
22 violent or aggressive behaviors that would prevent him from being housed in hospital-type
23 setting, where he could benefit from treatment. [PT 10 000002.]
24         93.     Patient 10 presents an example of why it is necessary for the CDCR mental
25 health system to include an inpatient level of care in a hospital setting. Some patients
26 cannot benefit from treatment in the locked-down settings of the CDCR PIPs, but require a
27 true hospital setting. Leaving a person like Patient 10 in a locked down PIP when
28 clinicians acknowledge the fact that this patient’s illness requires a hospital setting,
   [3646336 3]
                                                 26
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 28 of 60


 1 subjects this patient to needless harm and suffering.
 2                                            Patient 15
 3         94.    I reviewed Patient 15’s records from June 1, 2020 to October 16, 2020.
 4 CDCR referred Patient 15 to DSH from SATF on July 27, 2020, and DSH “accepted” the
 5 referral on August 4, 2020. As of October 16, 2020, he had not transferred to my
 6 knowledge.
 7         95.    CDCR diagnosed Patient 15 with major depressive disorder and psychosis,
 8 as well as unspecified schizophrenic spectrum and other psychotic disorder. [PT 15
 9 000832.] As a general matter, unspecified psychiatric diagnoses can often be clarified in
10 an inpatient setting. Patient 15’s records showed several active prescriptions including
11 Haldol, Olanzapine, Wellbutrin and Zoloft. [PT 15 00008, 000025.]
12         96.    Patient 15’s record shows multiple crisis bed admissions before and after his
13 referral to DSH, and lifetime history of eight suicide attempts. [PT 15 000644-645.]
14 Patient 15 reported that he tried to cope with anxiety by pulling his hair out, and a clinician
15 observed “a notifiable bald spot on the top of his head which he reported is from hair
16 pulled when stressed.” [PT 15 000795.]
17         97.    In my opinion, CDCR clinicians are correct in responding to patients like
18 Patient 15 –with a history of self-harm, polypharmacy, suicide attempts and current self-
19 harming behavior, and for whom there is a lack of diagnostic clarity – by referring them to
20 inpatient care at DSH, at a minimum for diagnostic clarification and medication
21 adjustment. Failing to implement such physician orders puts the patient at serious risk of
22 harm.
23                                            Patient 38
24         98.    I reviewed Patient 38’s records from June 26, 2020, through October 16,
25 2020. CDCR referred Patient 38 to DSH for inpatient care on August 28, 2020, and DSH
26 “accepted” him on September 3, 2020. At the time of the referral, Patient 38 was housed
27 in the MHCB unit at the Substance Abuse Training Facility (“SATF”) in Corcoran,
28 California, where he had been housed since mid-July and where he remained in the last
   [3646336 3]
                                              27
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 29 of 60


 1 records I reviewed for him from mid-October.
 2         99.    Patient 38 is in some respects a similar case to Patient 39, discussed above,
 3 in that he suffers from a Traumatic Brain Injury (“TBI”) and needs to be transferred to an
 4 inpatient hospital for a neurological assessment and diagnostic clarification, among other
 5 things. In addition to his TBI, Patient 38 has diagnoses of Other Specified Disruptive,
 6 Impulse-Control, and Conduct Disorder; Other Specified Trauma- and Stressor-Related
 7 Disorder; and Agitation. [PT 38 000688-691.] His records indicate he struggles with
 8 depression, and that he has a history of psychotic and paranoid delusions. He does not
 9 have a current diagnosis of Depression, or a current diagnosis reflecting his psychotic
10 condition, which pre-dates his TBI. [PT 38 001704.]
11         100.   Patient 38 was assaulted on the yard at Avenal State Prison during a prior
12 term in 2006, just before being released, and this assault caused his TBI. [PT 38 000199,
13 000791, 001328 (report from mother that TBI was two weeks before parole in 2006).] He
14 returned to a CDCR prison for his current term in June 2008.
15         101.   As noted, even before the assault, Patient 38 had a history of ongoing
16 auditory hallucinations. Indeed, Patient 38 reported hearing voices beginning around the
17 age of 12 or 13. [PT 38 001614.] He has a history of psychiatric hospitalization, which
18 occurred twice in his 30s while in the community for a suicide attempt and threat. [Id.] In
19 addition, he was treated at DSH Vacaville for six months in 2014. [PT 38 001616.]
20 Despite his history of depression and psychotic symptoms, Patient 38 was not on any
21 psychotropic medications at the time I reviewed his records in mid-October. A psychiatrist
22 note from September 27, 2020 states that ammonia levels were elevated when he was on
23 Depakote, and reports that “he says … he has been off medications for a while.” [PT 38
24 001489.]
25         102.   Patient 38 reported to clinical staff that since he was assaulted, he has
26 paranoia and aggressive urges that have no trigger. [PT 38 001614.] While at SATF, he
27 was victimized by other prisoners on the yard. [PT 38 000740.] He also appears to have
28 had a paranoid belief that a yard captain wanted to hurt him. [PT 38 000328.] During his
   [3646336 3]
                                                28
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 30 of 60


 1 long MHCB stay beginning in July 2020 at SATF, Patient 38 cut his wrist twice, resulting
 2 in minor wounds. His MHCB clinicians report that he had five prior crisis bed admissions
 3 for suicide attempts or suicidal ideation, and two PIP admissions. [PT 38 000190.] Two
 4 times he was found with a bag on his head, and once he tried to hang himself. [PT 38
 5 000001.] Once he threatened to kill himself and was admitted to the MHCB. He also
 6 reported several serious suicide attempts in the community, including by crashing a car and
 7 an attempt to suffocate himself. [PT 38 000287.] He reports that he gets urges to hit
 8 people which makes him depressed. [PT 38 000151.] He also reports some symptoms
 9 similar to PTSD. [PT 38 000146.] In a suicide risk assessment on July 18, 2020, he was
10 found to have a high chronic risk of suicide and a high acute risk. [PT 38 000071.]
11         103.   In June of 2020, Patient 38 was allowed to go off of his psychiatric
12 medications, and his level of care was reduced to CCCMS. [PT 30 000001, 001627.] He
13 was reported to be angry at the time because he wanted to talk to a psychiatrist before
14 being placed back into CCCMS so he could ask about going onto Trileptal to control his
15 anger. [PT 38 00012.] Given his long history of repeated MHCB admissions and
16 psychiatric hospitalizations, it is concerning that SATF passively allowed him to go off his
17 medications and return to CCCMS level of care.
18         104.   On July 15, 2020, Patient 38 reported recent heroin use to a physician’s
19 assistant and asked to be referred to the Medication Assisted Therapy (“MAT”) program.
20 [PT 38 000028.] On July 18, 2020, Patient 38 received bad news from his wife, who
21 wanted a separation, and he was admitted to the MHCB for suicidal ideation. [PT 38
22 000145.] He planned to overdose on drugs. [Id.] He also reported planning to use his
23 cane to hurt himself. [Id.] He told staff he had been selling his appliances for the last few
24 days to purchase enough drugs with which to overdose. [Id.]
25         105.   Patient 38 experienced auditory hallucinations and told the MHCB staff, “I
26 hear the voices … they pretty much shadow my movements.” [PT 38 000067.] He was
27 given a suicide risk evaluation and found to have both a high acute risk and a high chronic
28 risk of suicide. [PT 38 000071.] In the MHCB, he missed meals and reported ongoing
   [3646336 3]
                                             29
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 31 of 60


 1 suicidal ideation. [PT 38 000246, 000254.] Over time he decompensated while in the
 2 MHCB. On August 7, 2020, he reported hearing voices telling him that nine of his family
 3 members, including his estranged wife, had been killed. [PT 38 000435.] He continued to
 4 report auditory hallucinations and frequent delusions. [PT 38 000443.] In August he was
 5 inconsistent in coming out of his cell for his daily contacts in the MHCB or even
 6 participating in nursing assessments. [PT 38 000543, 000921.] On August 27, 2020, he
 7 reported to staff in the MHCB that he was currently committed to killing himself and that
 8 he had engaged in self-harm without intent to die on three occasions while in the MHCB,
 9 on July 23, 25, and 30. [PT 38 000753-755.]
10                 106.   At the time of this report of self-harm in on August 27, 2020, Patient 38 was
11 still waiting for transfer to a PIP Acute unit, but he was referred to the DSH intermediate
12 program instead on or around August 28, 2020. [PT 38 000765, 000778.]
13                 107.   On September 4, 2020, nursing staff reported that Patient 38 was engaging in
14 head banging in his cell, and he was moved into a safety cell. [PT 38 000940.] The next
15 day he told nursing staff, “I feel really depressed right now. I just want to kill myself. I
16 don’t think I’m going to make that birthday…” [Id.] By the end of September, some of
17 his symptoms began to ease, but he was reporting hearing “chanting” that was growing
18 more bothersome. [PT 38 001351.] Despite these ongoing symptoms, Patient 38 was
19 discharged to the EOP yard on September 30, 2020, despite self-reporting paranoia,
20 sudden urges to hit people, and auditory hallucinations in the form of “chanting.” [PT 38
21 001698.]
22                 108.   In my opinion, Patient 38 has a very severe mental health condition that
23 required transfer to an inpatient program when he was first referred to one in early August,
24 if not sooner. It is cruel and clinically inappropriate to keep him in an MHCB, and
25 especially to discharge him to the EOP, while he is still struggling with his suicidality and
26 psychotic symptoms.
27                                                  Patient 52
28                 109.   I reviewed Patient 52’s records for the period from July 22, 2020 to
     [3646336 3]
                                                         30
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 32 of 60


 1 October 16, 2020. Patient 52 was referred to DSH care on September 22, 2020 from
 2 SATF. At the time I reviewed his file, in mid-October, there was no evidence that DSH
 3 has “accepted” the referral yet, but he was on the list of 55 people pending transfer to DSH
 4 that I was provided.
 5         110.   CDCR clinicians diagnosed chronic residual schizophrenia and psychosis.
 6 He arrived at the SATF MHCB on September 16, 2020, after his clinician noted “bizarre
 7 behaviors, picking skin, pitting and perceived mania.” [PT 52 000236.] An MHCB
 8 clinician noted that he took his prescribed medication, but his condition did not improve.
 9 [Id.] He was prescribed Seroquel, Thorazine and Vistaril. [PT 52 000246.] Although the
10 referring clinician noted the need for a higher level of care, he simultaneously
11 acknowledged the reality that transfer would be delayed, and he stated that the patient
12 could be managed safely at SATF. [Id.] These are contradictory conclusions – either the
13 patient needs inpatient care or he does not.
14         111.   Patient 52 opposed transfer to DSH, denying mental illness but stating that
15 his problems were physical. CDCR held a Vitek hearing on September 25, 2020. The
16 psychologist president over the hearing affirmed the inpatient referral. [PT 52 000261.] In
17 my experience, when a clinician affirms a referral against a patient’s objection at a Vitek
18 hearing, that is confirmation that the inpatient care is necessary.
19         112.   Nevertheless, by October 13, 2020, Patient 52 was still at SATF and had
20 been discharged back to the EOP program. His referral to DSH was not rescinded,
21 however, and his clinicians still described him as needing inpatient care. A Recreational
22 Therapist noted that he continued to “display gross disorganization, minimal affect, and
23 constant rambling with no identifiable connection in his sentences, with loose topics
24 touching on race, the Bible, the Illuminati, and rap music,” and that he appeared to be
25 “responding to internal stimuli.” [PT 52 000425.] The extent of this person’s overt
26 symptoms makes clear that this individual does not belong in an EOP program.
27         113.   As with the other cases reviewed here, it is my opinion that Patient 52’s is
28 experiencing needless harm and suffering by the continued inaction on his clinicians’
   [3646336 3]
                                              31
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
  Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 33 of 60


 1 orders that he be transferred to DSH inpatient care. Furthermore, it is my opinion that it is
 2 problematic, to say the least, that SATF staff are willing to tolerate such a high level of
 3 disfunction and such intensity of psychotic symptoms in a patient in their EOP program.
 4                                                CONCLUSION
 5                 114.   These 11 cases highlight the significant harms patient suffer when they are
 6 not promptly transferred to the higher inpatient level of care that they require.
 7                 115.   It is also my opinion that these eleven cases illustrate that the appropriate
 8 level of care for patients who need ASH or other DSH Hospital Treatment cannot be
 9 provide in lower levels of care in the CDCR, like an EOP program, or in a CDCR MHCB,
10 or even in one of the CDCR’s own inpatient level of care programs.
11 / / /
12 / / /
13 / / /
14 / / /
15 / / /
16 / / /
17 / / /
18 / / /
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
     [3646336 3]
                                                          32
     EXPERT DECLARATION OF PABLO STEWART, M.D. REGARDING DEFENDANTS’ DELAYED TRANSFER
                             OF CLASS MEMBERS TO DSH HOSPITALS
Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 34 of 60
Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 35 of 60




      EXHIBIT                                            A
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 36 of 60


                              CURRICULUM VITAE


                             PABLO STEWART, M.D.
                               3021 La Pietra Circle
                                Honolulu, HI 96815
                                  (415) 264-0237
                       e-mail: pablo.stewart.md@gmail.com
                              (Updated August 2020)

Personal Statement:     As evidenced in my CV, my psychiatric career is based on several
                        guiding principles. These include, but are not limited to a
                        commitment to diversity at all levels of medical education,
                        including medical students, residents and faculty members. Also, I
                        have always believed that health care is a right and not a privilege.
                        I have demonstrated this fact by my passion for social justice and
                        health equity for everyone.

Language Competency:    Fluent in both Spanish and English.



EDUCATION:              University of California, San Francisco, Teaching Certificate in
                        General Medical Education, 2017

                        University of California, San Francisco, School of Medicine,
                        Department of Psychiatry, Psychiatric Residency Program, 1986

                        University of California, San Francisco, School of Medicine,
                        M.D., 1982

                        United States Naval Academy, Annapolis, MD, B.S. 1973, Major:
                        Chemistry


LICENSURE:              California Medical License #GO50899
                        Hawai’i Medical License #MD-11784
                        Federal Drug Enforcement Administration #BS0546981
                        Hawaii Controlled Substances Certificate of Registration #E14341
                        Diplomate in Psychiatry, American Board of
                        Psychiatry and Neurology, Certificate #32564


ACADEMIC APPOINTMENTS:

July 1, 2019-           Clinical Professor/Psychiatrist, University Health Partners (UHP),
Present                 University of Hawaii, John A. Burns School of Medicine.

February 22, 2018-      Academic Appointment: Clinical Professor, Department of
February 22, 2019       Psychiatry, University of Hawaii, John A. Burns School of
                        Medicine.

September 2006-         Academic Appointment: Clinical Professor, Department of
Present                 Psychiatry, University of California, San Francisco.


                                          1
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 37 of 60


                       School of Medicine.

July 1995 -            Academic Appointment: Associate Clinical Professor,
August 2006            Department of Psychiatry, University of California, San Francisco,
                       School of Medicine.

August 1989 -          Academic Appointment: Assistant Clinical Professor,
June 1995              Department of Psychiatry, University of California, San Francisco,
                       School of Medicine.

August 1986 -          Academic Appointment: Clinical Instructor, Department of
July 1989              Psychiatry, University of California, San Francisco, School of
                       Medicine.



EMPLOYMENT:

July 2019-             Attending Psychiatrist John A. Burns School of Medicine,
Present                Department of Psychiatry, University of Hawaii. Current duties
                       include supervising psychiatric residents in their provision of acute
                       and chronic care to the mentally ill inmate population housed at
                       the Oahu Community Correctional Center. In this capacity I was
                       also involved with local agencies in formulating the jail’s response
                       to Covid-19. I also present a lecture series to the psychiatric
                       residents regarding Forensic Psychiatry.

December 1996-         Psychiatric Consultant
Present                Provide consultation to governmental and private agencies on a
                       variety of psychiatric, forensic, substance abuse and organizational
                       issues; extensive experience in all phases of capital litigation and
                       correctional psychiatry.

January 1997-          Director of Clinical Services, San Francisco Target Cities
September 1998         Project. Overall responsibility for ensuring the quality of the
                       clinical services provided by the various departments of the project
                       including the Central Intake Unit, the ACCESS Project and the
                       San Francisco Drug Court Also responsible for providing clinical
                       in-service trainings for the staff of the Project and community
                       agencies that requested technical assistance.

February 1996 -        Medical Director, Comprehensive Homeless Center,
November 1996          Department of Veterans Affairs Medical Center, San Francisco.
                       Overall responsibility for the medical and psychiatric services at
                       the Homeless Center.

March 1995 -           Chief, Intensive Psychiatric Community Care Program,
January 1996           (IPCC) Department of Veterans Affairs Medical Center, San
                       Francisco. Overall clinical/administrative responsibility for the
                       IPCC, a community-based case management program. Duties also
                       include     medical/psychiatric   consultation    to     Veteran
                       Comprehensive Homeless Center. This is a social work managed
                       program that provides comprehensive social services to homeless
                       veterans.


                                         2
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 38 of 60



April 1991 -           Chief, Substance Abuse Inpatient Unit, (SAIU), Department
February 1995          of Veterans Affairs Medical Center, San Francisco.
                       Overall clinical/administrative responsibility for SAIU.

September 1990 -       Psychiatrist, Substance Abuse Inpatient Unit, Veterans
March 1991             Affairs Medical Center, San Francisco. Clinical responsibility for
                       patients admitted to SAIU.         Provide consultation to the
                       Medical/Surgical Units regarding patients with substance abuse
                       issues.

August 1988 -          Director, Forensic Psychiatric Services, City and County of
December 1989          San Francisco. Administrative and clinical responsibility for
                       psychiatric services provided to the inmate population of San
                       Francisco. Duties included direct clinical and administrative
                       responsibility for the Jail Psychiatric Services and the Forensic
                       Unit at San Francisco General Hospital.

July 1986 -            Senior Attending Psychiatrist, Forensic Unit, University of
August 1990            California, San Francisco General Hospital. Administrative and
                       clinical responsibility for a 12-bed, maximum-security psychiatric
                       ward. Clinical supervision for psychiatric residents, postdoctoral
                       psychology fellows and medical students assigned to the ward.
                       Liaison with Jail Psychiatric Services, City and County of San
                       Francisco.     Advise San Francisco City Attorney on issues
                       pertaining to forensic psychiatry.

July 1985              Chief Resident, Department of Psychiatry, University of
June 1986              California San Francisco General Hospital. Team leader of the
                       Latino-focus inpatient treatment team (involving 10-12 patients
                       with bicultural/bilingual issues); direct clinical supervision of 7
                       psychiatric residents and 3-6 medical students; organized weekly
                       departmental Grand Rounds; administered and supervised
                       departmental residents' call schedule; psychiatric consultant to
                       hospital general medical clinic; assistant coordinator of medical
                       student education; group seminar leader for introduction to clinical
                       psychiatry course for UCSF second-year medical students.

July 1984 -            Physician Specialist, Westside Crisis Center, San Francisco,
March 1987             CA. Responsibility for Crisis Center operations during assigned
                       shifts; admitting privileges at Mount Zion Hospital. Provided
                       psychiatric consultation for the patients admitted to Mount Zion
                       Hospital when requested.

April 1984 -           Psychiatric Consultant, Marin Alternative Treatment, (ACT).
July 1985              Provided medical and psychiatric evaluation and treatment of
                       residential drug and alcohol clients; consultant to staff concerning
                       medical/psychiatric issues.

August 1983 -          Physician Specialist, Mission Mental Health Crisis Center,
November 1984          San Francisco, CA. Clinical responsibility for Crisis Center
                       clients; consultant to staff concerning medical/psychiatric issues.

July 1982-             Psychiatric Resident, University of California, San Francisco.


                                         3
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 39 of 60


July 1985              Primary Therapist and Medical Consultant for the adult inpatient
                       units at San Francisco General Hospital and San Francisco
                       Veterans Affairs Medical Center; Medical Coordinator/Primary
                       Therapist - Alcohol Inpatient Unit and Substance Abuse Clinic at
                       San Francisco Veterans Affairs Medical Center; Outpatient
                       Adult/Child Psychotherapist; Psychiatric Consultant - Adult Day
                       Treatment Center - San Francisco Veterans Affairs Medical
                       Center; Primary Therapist and Medial Consultant - San Francisco
                       General Hospital Psychiatric Emergency Services; Psychiatric
                       Consultant, Inpatient Medical/Surgical Units - San Francisco
                       General Hospital.

June 1973 -            Infantry Officer - United States Marine Corps.
July 1978              Rifle Platoon Commander; Anti-tank Platoon Commander; 81mm
                       Mortar Platoon Commander; Rifle Company Executive Officer;
                       Rifle Company Commander; Assistant Battalion Operations
                       Officer; Embarkation Officer; Recruitment Officer; Drug, Alcohol
                       and Human Relations Counselor; Parachutist and Scuba Diver;
                       Officer in Charge of a Vietnamese Refugee Camp. Received an
                       Honorable Discharge. Highest rank attained was Captain.


HONORS AND AWARDS:

June 2020              Recognized by the Department of Psychiatry, John A.Burns
                       School of Medicine, University of Hawaii as the recipient ot the
                       2019-2020 Excellence in Teaching Award-Psychiatry.

June 2015              Recognized by the Psychiatry Residents Association of the
                       University of California, San Francisco, School of Medicine,
                       Department of Psychiatry for “Excellence in Teaching” for the
                       academic year 2014-2015.

June 1995              Selected by the graduating class of the University of California,
                       San Francisco, School of Medicine as the outstanding psychiatric
                       faculty member for the academic year 1994/1995.

June 1993              Selected by the class of 1996, University of California, San
                       Francisco, School of Medicine as outstanding lecturer, academic
                       year 1992/1993.

May 1993               Elected to Membership of Medical Honor Society, AOA, by the
                       AOA Member of the 1993 Graduating Class of the University of
                       California, San Francisco, School of Medicine.

May 1991               Selected by the graduating class of the University of California,
                       San Francisco, School of Medicine as the outstanding psychiatric
                       faculty member for the academic year 1990-1991.

May 1990               Selected by the graduating class of the University of California,
                       San Francisco, School of Medicine as the outstanding psychiatric
                       faculty member for the academic year 1989-1990.




                                        4
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 40 of 60


May 1989               Selected by the graduating class of the University of California,
                       San Francisco, School of Medicine as the outstanding psychiatric
                       faculty member for the academic year 1988-1989.

May 1987               Selected by the faculty and students of the University of
                       California, San Francisco, School of Medicine as the recipient of
                       the Henry J. Kaiser Award for Excellence in Teaching.

May 1987               Selected by the graduating class of the University of California,
                       San Francisco, School of Medicine as Outstanding Psychiatric
                       Resident. The award covered the period of 1 July 1985 to 30 June
                       1986, during which time I served as Chief Psychiatric resident,
                       San Francisco General Hospital.

May 1985               Selected by the graduating class of the University of California,
                       San Francisco, School of Medicine as Outstanding Psychiatric
                       Resident.

1985                   Mead-Johnson American Psychiatric Association Fellowship. One
                       of sixteen nationwide psychiatric residents selected because of a
                       demonstrated commitment to public sector psychiatry. Made
                       presentation at Annual Hospital and Community Psychiatry
                       Meeting in Montreal, Canada, in October 1985, on the “Psychiatric
                       Aspects of the Acquired Immunodeficiency Syndrome.”

MEMBERSHIPS:

June 2000-             California Association of Drug Court Professionals.
May 2008

July 1997-             President, Alumni-Faculty Association, University of
June 1998              California, San Francisco, School of Medicine.

July 1996 -            President-Elect, Alumni-Faculty Association, University of
June 1997              California, San Francisco, School of Medicine.

July 1995 -            Vice President, Northern California Area, Alumni-Faculty
June 1996              Association, University of California, San Francisco, School
                       of Medicine.

April 1995 -           Associate Clinical Member, American Group Psychotherapy
April 2002             Association.

July 1992 -            Secretary-Treasurer, Alumni-Faculty Association, University
June 1995              of California, San Francisco, School of Medicine.

July 1990 -            Councilor-at-large, Alumni-Faculty Association, University
June 1992              of California, San Francisco, School of Medicine


PUBLIC SERVICE:

June 1992              Examiner, American Board of Psychiatry and Neurology, Inc.



                                        5
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 41 of 60


November 1992 -        California Tuberculosis Elimination Task Force, Institutional
January 1994           Control Subcommittee.

September 2000-        Editorial Advisory Board, Juvenile Correctional Mental Health
April 2005             Report.

May 2001-              Psychiatric and Substance Abuse Consultant, San Francisco
September 2010         Police Officers’ Association.

January 2002-          Psychiatric Consultant, San Francisco Sheriff’s Department
June 2003              Peer Support Program.

February 2003-         Proposition “N” (Care Not Cash) Service Providers’ Advisory
April 2004             Committee, Department of Human Services, City and County of
                       San Francisco.

December 2003-         Member of San Francisco Mayor-Elect Gavin Newsom’s
January 2004           Transition Team.


February 2004-         Mayor’s Homeless Coalition, San Francisco, CA.
June 2004



April 2004-            Member of Human Services Commission, City and County of
January 2006;          San Francisco.
February 2017-
October 2018

February 2006-         Vice President, Human Services Commission, City and County of
January 2007;          San Francisco.
April 2013-
January 2015

February 2007-         President, Human Services Commission, City and County of
March 2013;            San Francisco.
February 2015-
2017

UNIVERSITY SERVICE:

June 2020              Member of the John A. Burns School of Medicine, University of
                       Hawaii Scholarship Committee for 2020-2021 academic year.

June 2020              Member of the resident selection committee for the Department of
                       Psychiatry, John A. Burns School of Medicine, University of
                       Hawaii.

October 1999-          Lecturer, University of California, San Francisco, School of
October 2001           Medicine Post Baccalaureate Reapplicant Program.

July 1999-             Seminar Leader, National Youth Leadership Forum On
July 2001              Medicine.


                                         6
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 42 of 60



November 1998-         Lecturer, University of California, San Francisco, School of
November 2001          Nursing, Department of Family Health Care Nursing. Lecture to
                       the Advanced Practice Nurse Practitioner Students on Alcohol,
                       Tobacco and Other Drug Dependencies.

January 1994 -         Preceptor/Lecturer, UCSF Homeless Clinic Project.
January 2001

June 1990 -            Curriculum Advisor, University of California, San Francisco,
November 1996          School of Medicine.

June 1987 -            Facilitate weekly Support Groups for interns in the
June 1992              Department of Medicine. Also, provide crisis intervention and
                       psychiatric referral for Department of Medicine housestaff.

January 1987 –         Student Impairment Committee, University of California
June 1988              San Francisco, School of Medicine.
                       Advise the Dean of the School of Medicine on methods to identify,
                       treat and prevent student impairment.

January 1986 –         Recruitment/Retention Subcommittee of the Admissions
June 1996              Committee, University of California, San Francisco,
                       School of Medicine.
                       Advise the Dean of the School of Medicine on methods to attract
                       and retain minority students and faculty.

October 1986 -         Member Steering Committee for the Hispanic
September 1987         Medical Education Resource Committee.
                       Plan and present educational programs to increase awareness of the
                       special health needs of Hispanics in the United States.

September 1983 -       Admissions Committee, University of California, School of
June 1989              Medicine.      Duties included screening applications            and
                       interviewing candidates for medical school.

October 1978 -         Co-Founder and Director of the University of California,
December 1980          San Francisco Running Clinic.
                       Provided free instruction to the public on proper methods of
                       exercise and preventative health measures.

TEACHING RESPONSIBILITIES:

December 2018-         Lecturer, Department of Psychiatry, JABSOM, University of
May 2019               Hawaii.

September 2016-        Evidence-Based Inquiry Facilitator for the Bridges Curriculum,
June 2018              University of California, San Francisco, School of Medicine.

August 2014-           Small Group Facilitator, Foundations of Patient Care, University
June 2018              of California, San Francisco, School of Medicine.




                                        7
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 43 of 60


July 2003-             Facilitate weekly psychotherapy training group for residents in the
June 2018              Department of Psychiatry.

January 2002-          Course Coordinator of Elective Course University of
January 2004           California, San Francisco, School of Medicine, “Prisoner
                       Health.” This is a 1-unit course, which covers the unique
                       health needs of prisoners.

September 2001-        Supervisor, San Mateo County Psychiatric Residency
June 2003              Program.

April 1999-            Lecturer, UCSF School of Pharmacy, Committee for Drug
April 2001             Awareness Community Outreach Project.

February 1998-         Lecturer, UCSF Student Enrichment Program.
June 2000

January 1996 -         Supervisor, Psychiatry 110 students, Veterans
November 1996          Comprehensive Homeless Center.

September 1990-        Supervisor, UCSF School of Medicine, Department of Psychiatry,
December 2002          Substance Abuse Fellowship Program.

September 1994 -       Course Coordinator of Elective Course, University of
June 1999              California, San Francisco, School of Medicine. Designed, planned
                       and taught course, Psychiatry 170.02, “Drug and Alcohol Abuse.”
                       This is a 1-unit course, which covers the major aspects of drug and
                       alcohol abuse.

August 1994 -          Supervisor, Psychiatric Continuity Clinic, Haight Ashbury
February 2006          Free Clinic, Drug Detoxification and Aftercare Project. Supervise
                       4th Year medical students in the care of dual diagnostic patients.


February 1994 -        Consultant, Napa State Hospital Chemical Dependency
February 2006          Program Monthly Conference.

July 1992 -            Facilitate weekly psychiatric intern seminar, “Psychiatric
June 1994              Aspects of Medicine,” University of California, San Francisco,
                       School of Medicine.

July 1991-             Group and individual psychotherapy supervisor, Outpatient
Present                Clinic, Department of Psychiatry, University of California, San
                       Francisco, School of Medicine.

January 1991           Lecturer, University of California, San Francisco, School of
                       Pharmacy course, “Addictionology and Substance Abuse
                       Prevention.”

September 1990 -       Clinical supervisor, substance abuse fellows, and psychiatric
February 1995          residents, Substance Abuse Inpatient Unit, San Francisco Veterans
                       Affairs Medical Center.

September 1990 -       Off ward supervisor, PGY II psychiatric residents,


                                         8
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 44 of 60


November 1996          Psychiatric Inpatient Unit, San Francisco Veterans Affairs Medical
                       Center.

September 1990 -       Group therapy supervisor, Psychiatric Inpatient Unit, (PIU),
June 1991              San Francisco Veterans Affairs Medical Center.

September 1990 -       Course coordinator, Psychiatry 110, San Francisco Veterans
June 1994              Affairs Medical Center.

September 1989 -       Seminar leader/lecturer, Psychiatry 100 A/B.
November 1996

July 1988 -            Clinical supervisor, PGY III psychiatric residents, Haight
June 1992              Ashbury Free Clinic, Drug Detoxification and Aftercare Project.

September 1987 -       Tavistock Organizational Consultant.
Present                Extensive experience as a consultant in numerous Tavistock
                       conferences.

September 1987 -       Course Coordinator of Elective Course, University of
December 1993          California, San Francisco, School of Medicine. Designed, planned
                       and taught course, Psychiatry 170.02, “Alcoholism”. This is a 1-
                       unit course offered to medical students, which covers alcoholism
                       with special emphasis on the health professional. This course is
                       offered fall quarter each academic year.

July 1987-             Clinical supervisor/lecturer FCM 110, San Francisco
June 1994              General Hospital and Veterans Affairs Medical Center.


July 1986 -            Seminar leader/lecturer Psychiatry 131 A/B.
June 1996


July 1986 -            Clinical supervisor, Psychology interns/fellows,
August 1990            San Francisco General Hospital.

July 1986 -            Clinical supervisor PGY I psychiatric residents,
August 1990            San Francisco General Hospital

July 1986 -            Coordinator of Medical Student Education, University of
August 1990            California, San Francisco General Hospital, Department of
                       Psychiatry. Teach seminars and supervise clerkships to medical
                       students including: Psychological Core of Medicine 100 A/B;
                       Introduction to Clinical Psychiatry 131 A/B; Core Psychiatric
                       Clerkship 110 and Advanced Clinical Clerkship in Psychiatry
                       141.01.

July 1985 –            Psychiatric Consultant to the General Medical Clinic,
August 1990            University of California, San Francisco General Hospital. Teach
                       and supervise medical residents in interviewing and
                       communication skills. Provide instruction to the clinic on the
                       psychiatric aspects of ambulatory medical care.



                                         9
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 45 of 60



COMMUNITY SERVICE AND PRISON CONDITIONS EXPERT WORK:

May 2016-                  Court-appointed monitor in Ashoor Rasho, et al. v. Director John
Present                    R. Baldwin, et al., No.:1:07-CV-1298-MMM-JEH (District Court,
                           Peoria, Illinois.) This case involves the provision of constitutional
                           mental health care to the inmate population of the Illinois
                           Department of Corrections.

June 2015-                 Senior Fellow, University of California, Criminal Justice & Health
May 2017                   Consortium.

April 2014-                Plaintiffs’ expert in Hernandez, et al. v. County of Monterey,
Present                    et al., No.: CV 13 2354 PSG. This case involves the provision of
                           unconstitutional mental health and medical services to the inmate
                           population of Monterey County Jail.

January-December 2014      Federal Bureau of Prisons: Special Housing Unit Review and
                           Assessment. This was a year-long review of the quality of mental
                           health services in the segregated housing units of the BOP.

August 2012-present        Plaintiffs’ expert in Parsons et al. v. Ryan et al., (District Court,
                           Phoenix, Arizona.) This case involves the provision of
                           unconstitutional mental health and medical services to the inmate
                           population of the Arizona Department of Corrections.

October 2007-              Plaintiffs’ expert in 2007-2010 overcrowding litigation
Present                    and in opposing current efforts by defendants to terminate the
                           injunctive relief in Coleman v. Brown, United States District
                           Court, Eastern District of California, Case No. 2:90-cv-00520-
                           LKK-JFM. The litigation involves plaintiffs’ claim that
                           overcrowding is causing unconstitutional medical and mental
                           health care in the California state prison system. Plaintiffs won an
                           order requiring the state to reduce its population by approximately
                           45,000 state prisoners. My expert opinion was cited several times
                           in the landmark United States Supreme Court decision upholding
                           the prison population reduction order. See Brown v. Plata, __ U.S.
                           ___, 131 S. Ct. 1910, 1933 n.6, 1935, 179 L.Ed.2d 969, 992 n.6,
                           994 (2011).

July/August 2008-Present   Plaintiff psychiatric expert in the case of Fred Graves,      et al.,
                           plaintiffs v. Joseph Arpaio, et al., defendants (District     Court,
                           Phoenix, Arizona.) This case involved Federal oversight       of the
                           mental health treatment provided to pre-trial detainees       in the
                           Maricopa County Jails.

February 2006-             Board of Directors, Physician Foundation at California Pacific
December 2009              Medical Center.

June 2004-                 Psychiatric Consultant, Hawaii Drug Court.
September 2012

November 2003-             Organizational/Psychiatric Consultant, State of Hawaii,
June 2008                  Department of Human Services.


                                             10
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 46 of 60



June 2003-             Monitor of the psychiatric sections of the “Ayers Agreement,”
December 2004          New Mexico Corrections Department (NMCD). This is a
                       settlement arrived at between plaintiffs and the NMCD regarding
                       the provision of constitutionally mandated psychiatric services for
                       inmates placed within the Department’s “Supermax” unit.

October 2002-          Juvenile Mental Health and Medical Consultant, United
August 2006            States Department of Justice, Civil Rights Division, Special
                       Litigation Section.

July 1998-             Psychiatric Consultant to the Pacific Research and Training
June 2000              Alliance's Alcohol and Drug Disability Technical Assistance
                       Project. This Project provides assistance to programs and
                       communities that will have long lasting impact and permanently
                       improve the quality of alcohol and other drug services available to
                       individuals with disabilities.

July 1998-             Psychiatric Consultant to the National Council on Crime and
February 2004          Delinquency (NCCD) in its monitoring of the State of Georgia's
                       secure juvenile detention and treatment facilities. NCCD is acting
                       as the monitor of the agreement between the United States and
                       Georgia to improve the quality of the juvenile justice facilities,
                       critical mental health, medical and educational services, and
                       treatment programs. NCCD ceased to be the monitoring agency
                       for this project in June 1999. At that time, the Institute of Crime,
                       Justice and Corrections at the George Washington University
                       became the monitoring agency. The work remained unchanged.

July 1998-             Psychiatric Consultant to the San Francisco Campaign
July 2001              Against Drug Abuse (SF CADA).



March 1997-            Technical Assistance Consultant, Center for Substance
Present                Abuse Treatment, Substance Abuse and Mental Health Services
                       Administration, Department of Health and Human Services.

January 1996-          Psychiatric Consultant to the San Francisco Drug Court.
June 2003

November 1993-         Executive Committee, Addiction Technology Transfer
June 2001              Center (ATTC), University of California, San Diego.

December 1992 -        Institutional Review Board, Haight Ashbury Free Clinics, Inc.
December 1994          Review all research protocols for the clinic per Department of
                       Health and Human Services guidelines.

June 1991-             Chief of Psychiatric Services, Haight Ashbury Free Clinic.
February 2006          Overall responsibility for psychiatric services at the clinic.

December 1990 -        Medical Director, Haight Ashbury Free Clinic,
June 1991              Drug Detoxification and Aftercare Project. Responsible for
                       directing all medical and psychiatric care at the clinic.


                                         11
     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 47 of 60



October 1996-July 1997     Psychiatric Expert for the U.S. District Court, Northern District of
                           California, in the case of Madrid v. Gomez, No. C90-3094-TEH.
                           Report directly to the Special Master regarding the implementation
                           of constitutionally mandated psychiatric care to the inmates at
                           Pelican Bay State Prison.

April 1990 –January 2000   Psychiatric Expert for the U.S. District Court, Eastern District of
                           California, in the case of Gates v. Deukmejian, No. C1V S-87-
                           1636 LKK-JFM. Report directly to the court regarding
                           implementation and monitoring of the consent decree in this case.
                           (This case involves the provision of adequate psychiatric care to
                           the inmates at the California Medical Facility, Vacaville).

January 1984 -             Chief of Psychiatric Services, Haight Ashbury Free Clinic,
December 1990              Drug     Detoxification     and    Aftercare    Project.   Direct
                           medical/psychiatric management of project clients; consultant to
                           staff on substance abuse issues. Special emphasis on dual
                           diagnostic patients.

July 1981-                 Medical/Psychiatric Consultant, Youth Services,
December 1981              Hospitality House, San Francisco, CA. Advised youth services
                           staff on client management. Provided training on various topics
                           related to adolescents. Facilitated weekly client support groups.



SERVICE TO ELEMENTARY AND SECONDARY EDUCATION:

January 1996 -             Baseball, Basketball and Volleyball Coach, Convent of the
June 2002                  Sacred Heart Elementary School, San Francisco, CA.

September 1994 -           Soccer Coach, Convent of the Sacred Heart Elementary
June 2002                  School, San Francisco, CA.
June 1991-                 Board of Directors, Pacific Primary School,
June 1994                  San Francisco, CA.

April 1989 -               Umpire, Rincon Valley Little League, Santa Rosa, CA.
July 1996

September 1988 -           Numerous presentations on Mental Health/Substance
May 1995                   Abuse issues to the student body, Hidden Valley Elementary
                           School and Santa Rosa Jr. High School, Santa Rosa, CA.


PRESENTATIONS:

1.     San Francisco Treatment Research Unit, University of California, San Francisco,
       Colloquium #1. (10/12/1990). “The Use of Anti-Depressant Medications with
       Substance-Abusing Clients.”

2.     Grand Rounds. Department of Psychiatry, University of California, San Francisco,
       School of Medicine. (12/5/1990). “Advances in the Field of Dual Diagnosis.”



                                            12
      Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 48 of 60


3.      Associates Council, American College of Physicians, Northern California Region,
        Program for Leadership Conference, Napa, California. (3/3/1991). “Planning a
        Satisfying Life in Medicine.”

4.      24th Annual Medical Symposium on Renal Disease, sponsored by the Medical Advisory
        Board of the National Kidney Foundation of Northern California, San Mateo, California.
        (9/11/1991). “The Chronically Ill Substance Abuser.”

5.      Mentoring Skills Conference, University of California, San Francisco, School of
        Medicine, Department of Pediatrics. (11/26/91). “Mentoring as an Art.”

6.      Continuing Medical Education Conference, Sponsored by the Department of Psychiatry,
        University of California, San Francisco, School of Medicine. (4/25/1992). “Clinical &
        Research Advances in the Treatment of Alcoholism and Drug Abuse.”

7.      First International Conference of Mental Health and Leisure. University of Utah.
        (7/9/1992). “The Use of Commonly Abused Street Drugs in the Treatment of Mental
        Illness.”

8.      American Group Psychotherapy Association Annual Meeting, San Francisco, California.
        (2/20/1993). “Inpatient Groups in Initial-Stage Addiction Treatment.”

9.      Grand Rounds. Department of Child Psychiatry, Stanford University School of
        Medicine. (3/17/93, 9/11/96). “Issues in Adolescent Substance Abuse.”

10.      University of California, Extension. Alcohol and Drug Abuse Studies Program.
         (5/14/93), (6/24/94), (9/22/95), (2/28/97). “Dual Diagnosis.”

11.     American Psychiatric Association Annual Meeting.         (5/26/1993).   “Issues in the
        Treatment of the Dual Diagnosis Patient.”

12.     Long Beach Regional Medical Education Center and Social Work Service, San Francisco
        Veterans Affairs Medical Center Conference on Dual Diagnosis. (6/23/1993). “Dual
        Diagnosis Treatment Issues.”

13.     Utah Medical Association Annual Meeting, Salt Lake City, Utah. (10/7/93).
        “Prescription Drug Abuse Helping your Patient, Protecting Yourself.”

14.     Saint Francis Memorial Hospital, San Francisco, Medical Staff Conference.
        (11/30/1993). “Management of Patients with Dual Diagnosis and Alcohol Withdrawal.”

15.     Haight Ashbury Free Clinic’s 27th Anniversary Conference. (6/10/94). “Attention
        Deficit Disorder, Substance Abuse, Psychiatric Disorders and Related Issues.”

16.     University of California, San Diego. Addiction Technology Transfer Center Annual
        Summer Clinical Institute: (8/30/94), (8/29/95), (8/5/96), (8/4/97), (8/3/98). “Treating
        Multiple Disorders.”

17.     National Resource Center on Homelessness and Mental Illness, A Training Institute for
        Psychiatrists. (9/10/94). “Psychiatry, Homelessness, and Serious Mental Illness.”

18.     Value Behavioral Health/American Psychiatry Management Seminar.            (12/1/1994).
        “Substance Abuse/Dual Diagnosis in the Work Setting.”



                                               13
      Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 49 of 60


19.     Grand Rounds. Department of Oral and Maxillofacial Surgery, University of California,
        San Francisco, School of Dentistry. (1/24/1995). “Models of Addiction.”

20.     San Francisco State University, School of Social Work, Title IV-E Child Welfare
        Training Project. (1/25/95, 1/24/96, 1/13/97, 1/21/98, 1/13/99, 1/24/00, 1/12/01).
        “Demystifying Dual Diagnosis.”

21.     First Annual Conference on the Dually Disordered. (3/10/1995). “Assessment of
        Substance Abuse.” Sponsored by the Division of Mental Health and Substance Abuse
        Services and Target Cities Project, Department of Public Health, City and County of San
        Francisco.

22.     Delta Memorial Hospital, Antioch, California, Medical Staff Conference. (3/28/1995).
        “Dealing with the Alcohol and Drug Dependent Patient.” Sponsored by University of
        California, San Francisco, School of Medicine, Office of Continuing Medical Education.

23.     Centre Hospitalier Robert-Giffaard, Beoupont (Quebec), Canada.     (11/23/95).
        “Reconfiguration of Psychiatric Services in Quebec Based on the San Francisco
        Experience.”

24.     The Labor and Employment Section of the State Bar of California. (1/19/96).
        “Understanding Alcoholism and its Impact on the Legal Profession.”  MCCE
        Conference, San Francisco, CA.

25.     American Group Psychotherapy Association, Annual Training Institute. (2/13-2/14/96),
        National Instructor - Designate training group.

26.     American Group Psychotherapy Association, Annual Meeting. (2/10/96). “The Process
        Group at Work.”

27.     Medical Staff Conference, Kaiser Foundation Hospital, Pleasanton, California, “The
        Management of Prescription Drug Addiction”. (4/24/96)

28.     International European Drug Abuse Treatment Training Project, Ankaran, Slovenia,
        “The Management of the Dually Diagnosed Patient in Former Soviet Block Europe”.
        (10/5-10/11/96)

29.     Contra Costa County Dual Diagnosis Conference, Pleasant Hill, California, “Two
        Philosophies, Two Approaches: One Client”. (11/14/96)

30.     Faith Initiative Conference, San Francisco, California, “Spirituality: The Forgotten
        Dimension of Recovery”. (11/22/96)

31.     Alameda County Dual Diagnosis Conference, Alameda, California, “Medical
        Management of the Dually Diagnosed Patient”. (2/4/97, 3/4/97)

32.     Haight Ashbury Free Clinic’s 30th Anniversary Conference, San Francisco, California,
        “Indicators for the Use of the New Antipsychotics”. (6/4/97)

33.     DPH/Community Substance Abuse Services/San Francisco Target Cities Project
        sponsored conference, “Intake, Assessment and Service Linkages in the Substance Abuse
        System of Care”, San Francisco, California. (7/31/97)




                                              14
      Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 50 of 60


34.     The Institute of Addictions Studies and Lewis and Clark College sponsored conference,
        1997 Northwest Regional Summer Institute, “Addictions Treatment: What We Know
        Today, How We’ll Practice Tomorrow; Assessment and Treatment of the High-Risk
        Offender”. Wilsonville, Oregon. (8/1/97)

35.     The California Council of Community Mental Health Agencies Winter Conference, Key
        Note Presentation, "Combining funding sources and integrating treatment for addiction
        problems for children, adolescents and adults, as well as coordination of addiction
        treatment for parents with mental health services to severely emotionally disturbed
        children." Newport Beach, California. (2/12/98)

36.     American Group Psychotherapy Association, Annual Training Institute, Chicago,
        Illinois. (2/16-2/28/1998), Intermediate Level Process Group Leader.

37.     "Multimodal Psychoanalytic Treatment of Psychotic Disorders: Learning from the
        Quebec Experience." The Haight Ashbury Free Clinics Inc., sponsored this seminar in
        conjunction with the San Francisco Society for Lacanian Studies and the Lacanian
        School of Psychoanalysis. San Francisco, California. (3/6-3/8/1998)

38.     "AIDS Update for Primary Care: Substance Use & HIV: Problem Solving at the
        Intersection." The East Bay AIDS Education & Training Center and the East Bay AIDS
        Center, Alta Bates Medical Center, Berkeley, California sponsored this conference.
        (6/4/1998)

39.     Haight Ashbury Free Clinic's 31st Anniversary Conference, San Francisco, California,
        "Commonly Encountered Psychiatric Problems in Women." (6/11/1998)

40.     Community Networking Breakfast sponsored by San Mateo County Alcohol & Drug
        Services and Youth Empowering Systems, Belmont, California, "Dual Diagnosis, Two
        Approaches, Two Philosophies, One Patient." (6/17/1998)

41.     Grand Rounds, Department of Medicine, Alameda County Medical Center-Highland
        Campus, Oakland, California, "Medical/Psychiatric Presentation of the Patient with both
        Psychiatric and Substance Abuse Problems." (6/19/1998)

42.     "Rehabilitation, Recovery, and Reality: Community Treatment of the Dually Diagnosed
        Consumer." The Occupational Therapy Association of California, Dominican College of
        San Rafael and the Psychiatric Occupational Therapy Action Coalition sponsored this
        conference. San Rafael, California. (6/20/1998)

43.     "Assessment, Diagnosis and Treatment of the Patient with a Dual Diagnosis", Los
        Angeles County Department of Mental Health sponsored conference, Los Angeles, CA.
        (6/29/98)

44.     Grand Rounds, Wai'anae Coast Comprehensive Health Center, Wai'anae, Hawaii,
        "Assessment and Treatment of the Patient who presents with concurrent Depression and
        Substance Abuse." (7/15/1998)

45.     "Dual Diagnostic Aspects of Methamphetamine Abuse", Hawaii Department of Health,
        Alcohol and Drug Abuse Division sponsored conference, Honolulu, Hawaii. (9/2/98)

46.     9th Annual Advanced Pain and Symptom Management, the Art of Pain Management
        Conference, sponsored by Visiting Nurses and Hospice of San Francisco. "Care Issues



                                              15
      Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 51 of 60


        and Pain Management for Chemically Dependent Patients."         San Francisco, CA.
        (9/10/98)

47.     Latino Behavioral Health Institute Annual Conference, "Margin to Mainstream III:
        Latino Health Care 2000." "Mental Illness and Substance Abuse Assessment: Diagnosis
        and Treatment Planning for the Dually Diagnosed", Los Angeles, CA. (9/18/98)

48.     Chemical Dependency Conference, Department of Mental Health, Napa State Hospital,
        "Substance Abuse and Major Depressive Disorder." Napa, CA. (9/23/98)

49.     "Assessment, Diagnosis and Treatment of the Patient with a Dual Diagnosis", San Mateo
        County Drug and Alcohol Services, Belmont, CA. (9/30/98)

50.     "Assessment, Diagnosis and Treatment of the Patient with a Dual Diagnosis",
        Sacramento County Department of Mental Health, Sacramento, CA. (10/13/98)

51.     California Department of Health, Office of AIDS, 1998 Annual AIDS Case Management
        Program/Medi-Cal Waiver Program (CMP/MCWP) Conference, "Triple Diagnosis:
        What's Really Happening with your Patient." Concord, CA. (10/15/98)

52.     California Mental Health Director's Association Meeting: Dual Diagnosis, Effective
        Models of Collaboration; "Multiple Problem Patients: Designing a System to Meet Their
        Unique Needs", San Francisco Park Plaza Hotel. (10/15/98)

53.     Northwest GTA Health Corporation, Peel Memorial Hospital, Annual Mental Health
        Conference, "Recognition and Assessment of Substance Abuse in Mental Illness."
        Brampton, Ontario, Canada. (10/23/98)

54.     1998 California Drug Court Symposium, "Mental Health Issues and Drug Involved
        Offenders." Sacramento, CA. (12/11/98)

55.     "Assessment, Diagnosis and Treatment Planning for the Dually Diagnosed", Mono
        County Alcohol and Drug Programs, Mammoth Lakes, CA. (1/7/99)

56.     Medical Staff Conference, Kaiser Foundation Hospital, Walnut Creek, CA, "Substance
        Abuse and Major Depressive Disorder." (1/19/99)

57.     "Issues and Strategies in the Treatment of Substance Abusers", Alameda County
        Consolidated Drug Courts, Oakland, CA. (1/22/99 & 2/5/99)

58.     Compass Health Care's 12th Annual Winter Conference on Addiction, Tucson, AZ: "Dual
        Systems, Dual Philosophies, One Patient", "Substance Abuse and Developmental
        Disabilities" & "Assessment and Treatment of the High-Risk Offender." (2/17/99)

59.     American Group Psychotherapy Association, Annual Training Institute, Houston, Texas.
        (2/22-2/24/1999). Entry Level Process Group Leader.

60.     "Exploring A New Framework: New Technologies For Addiction And Recovery", Maui
        County Department of Housing and Human Concerns, Malama Family Recovery Center,
        Maui, Hawaii. (3/5 & 3/6/99)

61.     "Assessment, Diagnosis and Treatment of the Dual Diagnostic Patient", San Bernardino
        County Office of Alcohol & Drug Treatment Services, San Bernardino, CA. (3/10/99)



                                             16
      Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 52 of 60


62.     "Smoking Cessation in the Chronically Mentally Ill, Part 1", California Department of
        Mental Health, Napa State Hospital, Napa, CA. (3/11/99)

63.     "Dual Diagnosis and Effective Methods of Collaboration", County of Tulare Health &
        Human Services Agency, Visalia, CA. (3/17/99)

64.     Pfizer Pharmaceuticals sponsored lecture tour of Hawai'i. Lectures included: Major
        Depressive Disorder and Substance Abuse, Treatment Strategies for Depression and
        Anxiety with the Substance Abusing Patient, Advances in the Field of Dual Diagnosis &
        Addressing the Needs of the Patient with Multiple Substance Dependencies. Lecture
        sites included: Straub Hospital, Honolulu; Maui County Community Mental Health;
        Veterans Administration Hospital, Honolulu; Hawai'i (Big Island) County Community
        Mental Health; Mililani (Oahu) Physicians Center; Kahi Mohala (Oahu) Psychiatric
        Hospital; Hale ola Ka'u (Big Island) Residential Treatment Facility. (4/2-4/9/99)

65.     "Assessment, Diagnosis and Treatment of the Patient with Multiple Disorders",
        Mendocino County Department of Public Health, Division of Alcohol & Other Drug
        Programs, Ukiah, CA. (4/14/99)

66.     "Assessment of the Substance Abusing & Mentally Ill Female Patient in Early
        Recovery", Ujima Family Services Agency, Richmond, CA. (4/21/99)

67.     California Institute for Mental Health, Adult System of Care Conference, "Partners in
        Excellence", Riverside, California. (4/29/99)

68.     "Advances in the Field of Dual Diagnosis", University of Hawai'i School of Medicine,
        Department of Psychiatry Grand Rounds, Queens Hospital, Honolulu, Hawai'i. (4/30/99)

69.     State of Hawai'i Department of Health, Mental Health Division, "Strategic Planning to
        Address the Concerns of the United States Department of Justice for the Alleged Civil
        Rights Abuses in the Kaneohe State Hospital." Honolulu, Hawai'i. (4/30/99)

70.     "Assessment, Diagnosis and Treatment Planning for the Patient with Dual/Triple
        Diagnosis", State of Hawai'i, Department of Health, Drug and Alcohol Abuse Division,
        Dole Cannery, Honolulu, Hawai'i. (4/30/99)

71.     11th Annual Early Intervention Program Conference, State of California Department of
        Health Services, Office of Aids, "Addressing the Substance Abuse and Mental Health
        Needs of the HIV (+) Patient." Concord, California. (5/6/99)

72.     The HIV Challenge Medical Conference, Sponsored by the North County (San Diego)
        AIDS Coalition, "Addressing the Substance Abuse and Mental Health Needs of the HIV
        (+) Patient." Escondido, California. (5/7/99)

73.     "Assessment, Diagnosis and Treatment of the Patient with Multiple Disorders", Sonoma
        County Community Mental Health's Monthly Grand Rounds, Community Hospital, Santa
        Rosa, California. (5/13/99)

74.     "Developing & Providing Effective Services for Dually Diagnosed or High Service
        Utilizing Consumers", third annual conference presented by the Southern California
        Mental Health Directors Association. Anaheim, California. (5/21/99)




                                             17
      Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 53 of 60


75.     15th Annual Idaho Conference on Alcohol and Drug Dependency, lectures included
        "Dual Diagnostic Issues", "Impulse Control Disorders" and "Major Depressive Disorder."
        Boise State University, Boise, Idaho. (5/25/99)

76.     "Smoking Cessation in the Chronically Mentally Ill, Part 2", California Department of
        Mental Health, Napa State Hospital, Napa, California. (6/3/99)

77.     "Alcohol and Drug Abuse: Systems of Care and Treatment in the United States", Ando
        Hospital, Kyoto, Japan. (6/14/99)

78.     "Alcoholism: Practical Approaches to Diagnosis and Treatment", National Institute On
        Alcoholism, Kurihama National Hospital, Yokosuka, Japan. (6/17/99)

79.     "Adolescent Drug and Alcohol Abuse", Kusatsu Kinrofukushi Center, Kusatsu, Japan.
        (6/22/99)

80.     "Assessment, Diagnosis and Treatment of the Patient with Multiple Diagnoses", Osaka
        Drug Addiction Rehabilitation Center Support Network, Kobe, Japan. (6/26/99)

81.     "Assessment, Diagnosis and Treatment of the Patient with Multiple Diagnoses", Santa
        Barbara County Department of Alcohol, Drug, & Mental Health Services, Buellton,
        California. (7/13/99)

82.     "Drug and Alcohol Issues in the Primary Care Setting", County of Tulare Health &
        Human Services Agency, Edison Ag Tac Center, Tulare, California. (7/15/99)

83.     "Working with the Substance Abuser in the Criminal Justice System", San Mateo County
        Alcohol and Drug Services and Adult Probation Department, Redwood City, California.
        (7/22/99)

84.     1999 Summer Clinical Institute In Addiction Studies, University of California, San
        Diego School of Medicine, Department of Psychiatry. Lectures included: "Triple
        Diagnosis: HIV, Substance Abuse and Mental Illness. What's Really Happening to your
        Patient?” "Psychiatric Assessment in the Criminal Justice Setting, Learning to Detect
        Malingering." La Jolla, California. (8/3/99)

85.     "Assessment, Diagnosis and Treatment Planning for the Patient with Dual and Triple
        Diagnoses", Maui County Department of Housing and Human Concerns, Maui Memorial
        Medical Center. Kahului, Maui. (8/23/99)

86.     "Proper Assessment of the Asian/Pacific Islander Dual Diagnostic Patient", Asian
        American Recovery Services, Inc., San Francisco, California. (9/13/99)

87.     "Assessment and Treatment of the Dual Diagnostic Patient in a Health Maintenance
        Organization", Alcohol and Drug Abuse Program, the Permanente Medical Group, Inc.,
        Santa Rosa, California. (9/14/99)

88.     "Dual Diagnosis", Residential Care Providers of Adult Residential Facilities and
        Facilities for the Elderly, City and County of San Francisco, Department of Public
        Health, Public Health Division, San Francisco, California. (9/16/99)

89.     "Medical and Psychiatric Aspects of Methamphetamine Abuse", Fifth Annual Latino
        Behavioral Health Institute Conference, Universal City, California. (9/23/99)



                                              18
      Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 54 of 60


90.     "Criminal Justice & Substance Abuse", University of California, San Diego & Arizona
        Department of Corrections, Phoenix, Arizona. (9/28/99)

91.     "Creating Balance in the Ohana: Assessment and Treatment Planning", Hale O Ka'u
        Center, Pahala, Hawai'i. (10/8-10/10/99)

92.     "Substance Abuse Issues of Runaway and Homeless Youth", Homeless Youth 101,
        Oakland Asian Cultural Center, Oakland, California. (10/12/99)

93.     "Mental Illness & Drug Abuse - Part II", Sonoma County Department of Mental Health
        Grand Rounds, Santa Rosa, California. (10/14/99)

94.     "Dual Diagnosis/Co-Existing Disorders Training", Yolo County Department of Alcohol,
        Drug and Mental Health Services, Davis, California. (10/21/99)

95.     “Mental Health/Substance Abuse Assessment Skills for the Frontline Staff”, Los Angeles
        County Department of Mental Health, Los Angeles, California. (1/27/00)

96.     "Spirituality in Substance Abuse Treatment", Asian American Recovery Services, Inc.,
        San Francisco, California. (3/6/00)

97.     “What Every Probation Officer Needs to Know about Alcohol Abuse”, San Mateo
        County Probation Department, San Mateo, California. (3/16/00)

98.     “Empathy at its Finest”, Plenary Presentation to the California Forensic Mental Health
        Association’s Annual Conference, Asilomar, California. (3/17/00)

99.     “Model for Health Appraisal for Minors Entering Detention”, Juvenile Justice Health
        Care Committee’s Annual Conference, Asilomar, California. (4/3/00)

100.    “The Impact of Alcohol/Drug Abuse and Mental Disorders on Adolescent
        Development”, Humboldt County Department of Mental Health and Substance Abuse
        Services, Eureka, California. (4/4-4/5/00)

101.    “The Dual Diagnosed Client”, Imperial County Children’s System of Care Spring
        Training, Holtville, California. (5/15/00)

102.    National Association of Drug Court Professionals 6th Annual Training Conference, San
        Francisco, California. “Managing People of Different Pathologies in Mental Health
        Courts”, (5/31 & 6/1/00); “Assessment and Management of Co-Occurring Disorders”
        (6/2/00).

103.    “Culture, Age and Gender Specific Perspectives on Dual Diagnosis”, University of
        California Berkeley Extension Course, San Francisco, California. (6/9/00)

104.    “The Impact of Alcohol/Drug Abuse and Mental Disorders on Adolescent
        Development”, Thunder Road Adolescent Treatment Centers, Inc., Oakland, California.
        (6/29 & 7/27/00)

105.    “Assessing the Needs of the Entire Patient: Empathy at its Finest”, NAMI California
        Annual Conference, Burlingame, California. (9/8/00)

106.    “The Effects of Drugs and Alcohol on the Brain and Behavior”, The Second National
        Seminar on Mental Health and the Criminal Law, San Francisco, California. (9/9/00)


                                              19
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 55 of 60



107.   Annual Conference of the Associated Treatment Providers of New Jersey, Atlantic City,
       New Jersey. “Advances in Psychopharmacological Treatment with the Chemically
       Dependent Person” & “Treatment of the Adolescent Substance Abuser” (10/25/00).

108.   “Psychiatric Crises In The Primary Care Setting”, Doctor Marina Bermudez Issues In
       College Health, San Francisco State University Student Health Service. (11/1/00,
       3/13/01)

109.   “Co-Occurring Disorders: Substance Abuse and Mental Health”, California Continuing
       Judicial Studies Program, Center For Judicial Education and Research, Long Beach,
       California. (11/12-11/17/00)

110.   “Adolescent Substance Abuse Treatment”, Alameda County Behavioral Health Care
       Services, Oakland, California. (12/5/00)

111.   “Wasn’t One Problem Enough?” Mental Health and Substance Abuse Issues. 2001
       California Drug Court Symposium, “Taking Drug Courts into the New Millennium.”
       Costa Mesa, California. (3/2/01)

112.   “The Impact of Alcohol/Drug Abuse and Mental Health Disorders on the Developmental
       Process.” County of Sonoma Department of Health Services, Alcohol and Other Drug
       Services Division. Santa Rosa, California. (3/8 & 4/5/01)

113.   “Assessment of the Patient with Substance Abuse and Mental Health Issues.” San Mateo
       County General Hospital Grand Rounds. San Mateo, California. (3/13/01)

114.   “Dual Diagnosis-Assessment and Treatment Issues.” Ventura County Behavioral Health
       Department Alcohol and Drug Programs Training Institute, Ventura, California. (5/8/01)

115.   Alameda County District Attorney’s Office 4th Annual 3R Conference, “Strategies for
       Dealing with Teen Substance Abuse.” Berkeley, California. (5/10/01)

116.   National Association of Drug Court Professionals 7th Annual Training Conference,
       “Changing the Face of Criminal Justice.” I presented three separate lectures on the
       following topics: Marijuana, Opiates and Alcohol. New Orleans, LA. (6/1-6/2/01)

117.   Santa Clara County Drug Court Training Institute, “The Assessment, Diagnosis and
       Treatment of the Patient with Multiple Disorders.” San Jose, California. (6/15/01)

118.   Washington Association of Prosecuting Attorneys Annual Conference, “Psychiatric
       Complications of the Methamphetamine Abuser.” Olympia, Washington. (11/15/01)

119.   San Francisco State University, School of Social Work, Title IV-E Child Welfare
       Training Project, “Adolescent Development and Dual Diagnosis.” (1/14/02)

120.   First Annual Bi-National Conference sponsored by the Imperial County Behavioral
       Health Services, “Models of Family Interventions in Border Areas.” El Centro,
       California. (1/28/02)

121.   The California Association for Alcohol and Drug Educators 16th Annual Conference,
       “Assessment, Diagnosis and Treatment of Patients with Multiple Diagnoses.”
       Burlingame, California. (4/25/02)



                                             20
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 56 of 60


122.   Marin County Department of Health and Human Services, Dual Diagnosis and Cultural
       Competence Conference, “Cultural Considerations in Working with the Latino Patient.”
       (5/21/02)

123.   3rd Annual Los Angeles County Law Enforcement and Mental Health Conference, “The
       Impact of Mental Illness and Substance Abuse on the Criminal Justice System.” (6/5/02)

124.   New Mexico Department of Corrections, “Group Psychotherapy Training.” Santa Fe,
       New Mexico. (8/5/02)

125.   Judicial Council of California, Administrative Office of the Courts, “Juvenile
       Delinquency and the Courts: 2002.” Berkeley, California. (8/15/02)

126.   California Department of Alcohol and Drug Programs, “Adolescent Development and
       Dual Diagnosis.” Sacramento, California. (8/22/02)

127.   Haight Ashbury Free Clinic's 36th Anniversary Conference, San Francisco, California,
       “Psychiatric Approaches to Treating the Multiple Diagnostic Patient.” (6/6/03)

128.   Motivational Speaker for Regional Co-Occurring Disorders Training sponsored by the
       California State Department of Alcohol and Drug Programs and Mental Health and the
       Substance Abuse Mental Health Services Administration-Center for Substance Abuse
       Treatment, Samuel Merritt College, Health Education Center, Oakland, California.
       (9/4/03)

129.   “Recreational Drugs, Parts I and II”, Doctor Marina Bermudez Issues In College Health,
       San Francisco State University Student Health Service. (10/1/03), (12/3/03)

130.   “Detecting Substance Abuse in our Clients”, California Attorneys for Criminal Justice
       Annual Conference, Berkeley, California. (10/18/03)

131.   “Alcohol, Alcoholism and the Labor Relations Professional”, 10th Annual Labor and
       Employment Public Sector Program, sponsored by the State Bar of California. Labor and
       Employment Section. Pasadena, California. (4/2/04)

132.   Lecture tour of Japan (4/8-4/18/04). “Best Practices for Drug and Alcohol Treatment.”
       Lectures were presented in Osaka, Tokyo and Kyoto for the Drug Abuse Rehabilitation
       Center of Japan.

133.   San Francisco State University, School of Social Work, Title IV-E Child Welfare
       Training Project, “Adolescent Development and Dual Diagnosis.” (9/9/04)

134.   “Substance Abuse and the Labor Relations Professional”, 11th Annual Labor and
       Employment Public Sector Program, sponsored by the State Bar of California. Labor and
       Employment Section. Sacramento, California. (4/8/05)

135.   “Substance Abuse Treatment in the United States”, Clinical Masters Japan Program,
       Alliant International University. San Francisco, California. (8/13/05)

136.   Habeas Corpus Resource Center, Mental Health Update, “Understanding Substance
       Abuse.” San Francisco, California. (10/24/05)

137.   Yolo County Department of Behavioral Health, “Psychiatric Aspects of Drug and
       Alcohol Abuse.” Woodland, California. (1/25/06), (6/23/06)


                                             21
   Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 57 of 60



138.   “Methamphetamine-Induced Dual Diagnostic Issues”, Medical Grand Rounds, Wilcox
       Memorial Hospital, Lihue, Kauai. (2/13/06)

139.   Lecture tour of Japan (4/13-4/23/06). “Assessment and Treatment of the Patient with
       Substance Abuse and Mental Illness.” Lectures were presented in Hiroshima and Kyoto
       for the Drug Abuse Rehabilitation Center of Japan.

140.   “Co-Occurring Disorders: Isn’t It Time We Finally Got It Right?” California Association
       of Drug Court Professionals, 2006 Annual Conference. Sacramento, California.
       (4/25/06)

141.   “Proper Assessment of Drug Court Clients”, Hawaii Drug Court, Honolulu. (6/29/06)

142.   “Understanding Normal Adolescent Development,” California Association of Drug Court
       Professionals, 2007 Annual Conference. Sacramento, California. (4/27/07)

143.   “Dual Diagnosis in the United States,” Conference sponsored by the Genesis Substance
       Abuse Treatment Network. Medford, Oregon. (5/10/07)

144.   “Substance Abuse and Mental Illness: One Plus One Equals Trouble,” National
       Association of Criminal Defense Lawyers 2007 Annual Meeting & Seminar. San
       Francisco, California. (8/2/07)

145.   “Capital Punishment,” Human Writes 2007 Conference. London, England. (10/6/07)

146.   “Co-Occurring Disorders for the New Millennium,” California Hispanic Commission on
       Alcohol and Drug Abuse, Montebello, California. (10/30/07)

147.   “Methamphetamine-Induced Dual Diagnostic Issues for the Child Welfare Professional,”
       Beyond the Bench Conference. San Diego, California. (12/13/07)

148.   “Working with Mentally Ill Clients and Effectively Using Your Expert(s),” 2008
       National Defender Investigator Association (NDIA), National Conference, Las Vegas,
       Nevada. (4/10/08)

149.   “Mental Health Aspects of Diminished Capacity and Competency,” Washington Courts
       District/Municipal Court Judges’ Spring Program. Chelan, Washington. (6/3/08)

150.   “Reflection on a Career in Substance Abuse Treatment, Progress not Perfection,”
       California Department of Alcohol and Drug Programs 2008 Conference. Burlingame,
       California. (6/19/08)

151.   Mental Health and Substance Abuse Training, Wyoming Department of Health,
       “Diagnosis and Treatment of Co-occurring Mental Health and Substance Abuse.”
       Buffalo, Wyoming. (10/6/09)

152.   2010 B.E. Witkin Judicial College of California, “Alcohol and Other Drugs and the
       Courts.” San Jose, California. (August 4th & 5th, 2010)

153.   Facilitating Offender Re-entry to Reduce Recidivism: A Workshop for Teams, Menlo
       Park, CA. This conference was designed to assist Federal Courts to reduce recidivism.
       “The Mentally-Ill Offender in Reentry Courts,” (9/15/2010)



                                             22
     Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 58 of 60


154.   Juvenile Delinquency Orientation, “Adolescent Substance Abuse.” This was part of the
       “Primary Assignment Orientations” for newly appointed Juvenile Court Judges presented
       by The Center for Judicial Education and Research of the Administrative Office of the
       Court. San Francisco, California. (1/12/2011, 1/25/12, 2/27/13 & 1/8/14)

155.   2011 B.E. Witkin Judicial College of California, “Alcohol and Other Drugs and the
       Courts.” San Jose, California. (August 4th, 2011)

156.   2012 B.E. Witkin Judicial College of California, “Alcohol and Other Drugs and the
       Courts.” San Jose, California. (August 2nd, 2012)

157.   Mexican Capital Legal Assistance Program Meeting, “Issues Related to Mental Illness in
       Mexican Nationals.” Santa Fe, New Mexico (10/12/12); Houston, Texas (4/23/13)

158.   Los Angeles County Public Defender’s Capital Case Seminar, “Mental Illness and
       Substance Abuse.” Los Angeles, California. (9/27/13)

159.   “Perspectives on Race and Ethnicity for Capital and Non-Capital Defense Lawyers,”
       conference sponsored by the Administrative Office of the US Courts, New York, NY.,
       September 18-20, 2015.

160.   San Francisco Collaborative Courts, Superior Court of California, County of San
       Francisco sponsored training, “Personality Disorders,” February 19, 2016.

161.   Administrative Office of the United States Courts, Federal Death Penalty Resource
       Counsel Projects, 2016 Strategy Session: “Ethnocultural Competency Issues in Working
       with Experts;” “Understanding Drug Use and Abuse by our Clients and Strategies for
       Effectively Incorporating this Information into the Mitigation Narrative.” Denver,
       Colorado, November 17-19, 2016.

162.   “Evaluating the mentally ill and substance abusing client.” Idaho Association of Criminal
       Defense Lawyers, Sun Valley, Idaho, March 10, 2017.

163.   Mental Health & Death Penalty Training, Community Legal Aid Institute (LBH
       Masyarakat), Jakarta, Indonesia, February 12 -16, 2019.

PUBLICATIONS:

1)     Kanas, N., Stewart, P. and Haney, K. (1988). Content and Outcome in a Short-Term
       Therapy Group for Schizophrenic Outpatients. Hospital and Community Psychiatry, 39,
       437-439.

2)     Kanas, N., Stewart, P. (1989). Group Process in Short-Term Outpatient Therapy Groups
       for Schizophrenics. Group, Volume 13, Number 2, Summer 1989, 67-73.

3)     Zweben, J.E., Smith, D.E. and Stewart, P. (1991). Psychotic Conditions and Substance
       Use: Prescribing Guidelines and Other Treatment Issues. Journal of Psychoactive
       Drugs, Vol. 23(4), Oct.-Dec. 1991, 387-395.




                                              23
      Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 59 of 60


4)      Banys, P., Clark, H.W., Tusel, D.J., Sees, K., Stewart, P., Mongan, L., Delucchi, K., and
        Callaway, E. (1994). An Open Trial of Low Dose Buprenorphine in Treating Methadone
        Withdrawal. Journal of Substance Abuse Treatment, Vol. 11(1), 9-15.

5)      Hall, S.M., Tunis, S., Triffleman, E., Banys, P., Clark, H.W., Tusel, D., Stewart, P., and
        Presti, D. (1994). Continuity of Care and Desipramine in Primary Cocaine Abusers. The
        Journal of Nervous and Mental Disease, Vol. 182(10), 570-575.

6)      Galloway, G.P., Frederick, S.L., Thomas, S., Hayner, G., Staggers, F.E., Wiehl, W.O.,
        Sajo, E., Amodia, D., and Stewart, P. (1996). A Historically Controlled Trial Of Tyrosine
        for Cocaine Dependence. Journal of Psychoactive Drugs, Vol. 28(3), pages 305-309,
        July-September 1996.

7)      Stewart, P. (1999). Alcoholism: Practical Approaches To Diagnosis And Treatment.
        Prevention, (Newsletter for the National Institute On Alcoholism, Kurihama Hospital,
        Yokosuka, Japan) No. 82, 1999.

8)      Stewart, P. (1999). New Approaches and Future Strategies Toward Understanding
        Substance Abuse. Published by the Osaka DARC (Drug Abuse Rehabilitation Center)
        Support Center, Osaka, Japan, November 11, 1999.

9)      Stewart, P. (2002). Treatment Is A Right, Not A Privilege. Chapter in the book,
        Understanding Addictions-From Illness to Recovery and Rebirth, ed. by Hiroyuki
        Imamichi and Naoko Takiguchi, Academia Press (Akademia Syuppankai): Kyoto, Japan,
        2002.

10)     Stewart, P., Inaba, D.S., and Cohen, W.E. (2004). Mental Health & Drugs. Chapter in
        the book, Uppers, Downers, All Arounders, Fifth Edition, CNS Publications, Inc.,
        Ashland, Oregon.

11)     James Austin, Ph.D., Kenneth McGinnis, Karl K. Becker, Kathy Dennehy, Michael V.
        Fair, Patricia L. Hardyman, Ph.D. and Pablo Stewart, M.D. (2004) Classification of High
        Risk and Special Management Prisoners, A National Assessment of Current Practices.
        National Institute of Corrections, Accession Number 019468.

12)     Stanley L. Brodsky, Ph.D., Keith R. Curry, Ph.D., Karen Froming, Ph.D., Carl Fulwiler,
        M.D., Ph.D., Craig Haney, Ph.D., J.D., Pablo Stewart, M.D. and Hans Toch, Ph.D.
        (2005) Brief of Professors and Practitioners of Psychology and Psychiatry as AMICUS
        CURIAE in Support of Respondent: Charles E. Austin, et al. (Respondents) v. Reginald
        S. Wilkinson, et al. (Petitioners), In The Supreme Court of the United States, No. 04-495.

13)     Stewart, P., Inaba, D.S., and Cohen, W.E. (2007). Mental Health & Drugs. Chapter in
        the book, Uppers, Downers, All Arounders, Sixth Edition, CNS Publications, Inc.,
        Ashland, Oregon.

14)     Stewart, P., Inaba, D.S. and Cohen, W.E. (2011). Mental Health & Drugs. Chapter 10 in
        the book, Uppers, Downers, All Arounders, Seventh Edition, CNS Publications, Inc.,
        Ashland, Oregon.

15)     Carl Fulwiler, M.D., Ph.D., Craig Haney, Ph.D., J.D., Pablo Stewart, M.D., Hans Toch,
        Ph.D. (2015) Brief of Amici Curiae Professors and Practitioners of Psychiatry and
        Psychology in Support of Petitioner: Alfredo Prieto v. Harold C. Clarke, et al., On
        Petition For A Writ of Certiorari To The United States Court of Appeals For The Fourth
        Circuit, In The Supreme Court of the United States, No. 15-31.


                                                24
      Case 2:90-cv-00520-KJM-DB Document 6948-1 Filed 11/13/20 Page 60 of 60



16)     Brief of Medical and Other Scientific and Health-Related Professionals as Amici Curiae
        in Support of Respondents and Affirmance: Ahmer Iqbal Abbasi, et al., Respondents v.
        James W. Ziglar, John D. Ashcroft, et al., and Dennis Hasty, et al. Petitioners, On Writs
        of Certiorari to the United States Court of Appeals for the Second Circuit, In the
        Supreme Court of the United States, Nos. 15-1358, 15-1359 and 15-1363.

17)     Brief of Professors and Practitioners of Psychiatry, Psychology, and Medicine as Amici
        Curiae in Support of Plaintiff-Appellant Eric Joseph Depaola, Denis Rivera & Luis
        Velazquez, Plaintiffs v. Virginia Department of Corrections, et al., External Review
        Team, et al., Defendants. On appeal from the United States District Court for the
        Western District of Virginia, Case No. 7:14-cv-00692 in the United States Court of
        Appeals for the Fourth Circuit, No. 16-7358.

18)     Brief of Professors and Practitioners of Psychiatry, Psychology, and Medicine in support
        of Petitioner Shawn T. Walker v. Michael A. Farnan, et al., Respondents on petition for
        Writ of Certiorari to the United States Court of Appeals for the Third Circuit in the
        Supreme Court of the United States, No. 17-53.

19)     Brief of Professors and Practitioners of Psychiatry, Psychology, and Medicine in support
        of Plaintiff-Appellant Edgar Quintanilla v. Homer Bryson, Commissioner, State of
        Georgia’s Department of Corrections, et al., On appeal from the United States District
        Court for the Southern District of Georgia, Case No. 6:17-cv-00004-JRH-RSB in the
        United States Court of Appeals for the Eleventh Circuit, No. 17-14141.




                                               25
